 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Matthew Oskowis,                                  No. CV-17-08070-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Sedona Oak-Creek Unified School District
     #9,
13
                    Defendant.
14
15          Pending before the Court is an amended motion for attorneys’ fees filed by
16   Defendant Sedona Oak-Creek Unified School District #9 (“the District”) (Doc. 124) and a

17   motion to review taxation of costs filed by Plaintiff Matthew Oskowis (Doc. 129). For the
18   following reasons, both motions will be granted in part and denied in part.

19                                       BACKGROUND

20          Oskowis is the father of E.O., a minor diagnosed with infantile autism. Because
21   E.O. suffers from an intellectual disability, he is entitled to a free appropriate public
22   education (“FAPE”) as guaranteed by the Individuals with Disabilities Education Act

23   (“IDEA”), 20 U.S.C. § 1400, et seq. This case arises from three administrative proceedings

24   that were initiated when Oskowis filed due process complaints with the Arizona

25   Department of Education, each arguing that E.O. had been denied a FAPE.

26          Oskowis filed those due process complaints between June 2016 and March 2017,
27   initiating administrative proceedings 16C-DP-066-ADE, 17C-DP-013-ADE, and 17C-DP-
28   053-ADE. In each of those proceedings, the respective administrative law judge (“ALJ”)
 1   dismissed Oskowis’s complaint without a hearing, determining that the complaint was
 2   frivolous.
 3           On April 13, 2017, Oskowis filed this lawsuit. (Doc. 1.) The operative complaint
 4   asserted three causes of action, each corresponding to one of the administrative
 5   proceedings. (Doc. 17.) Oskowis claimed that the ALJs erred in dismissing his due process
 6   complaints. (Id.)
 7           On June 22, 2018, the District moved for summary judgment on all three causes of
 8   action. (Doc. 68.)
 9           On February 19, 2019, the Court granted summary judgment in favor of the District.
10   (Doc. 77.)
11           On August 22, 2019, the District filed an amended motion for attorneys’ fees. (Doc.
12   124.)
13           On August 28, 2019, Oskowis filed a motion to review taxation of costs. (Doc.
14   129).
15                                         DISCUSSION
16   I.      The District’s Motion For Attorneys’ Fees
17           The District seeks attorneys’ fees incurred while defending the action in this Court
18   and while pursuing the pending request for attorneys’ fees. It does not, in contrast, seek
19   any fees arising from its defense of the three administrative proceedings. Nevertheless,
20   because the administrative proceedings are relevant to understanding Oskowis’s causes of
21   action in this case, the Court reviews them below.
22           A.     Oskowis’s Causes Of Action
23                  1. Cause Of Action I: 17C-DP-013-ADE
24           Cause of Action I arose from administrative proceeding 17C-DP-013-ADE, which
25   Oskowis initiated on September 1, 2016 by filing a due process complaint. (Doc. 17 ¶ 36.)
26   Oskowis argued the District denied E.O. a FAPE by (1) failing “to monitor [E.O.’s]
27   progress against the annual goals & objectives of [his] IEP [individualized education
28   program] [and] their corresponding STOs [short term objectives]” and (2) failing “to


                                                 -2-
 1   engage the IEP Team to revise the IEP to address the lack of expected progress of [E.O.]
 2   toward those STOs.” (Id. ¶ 38.)
 3          The ALJ dismissed Oskowis’s due process complaint on March 10, 2017. (Doc.
 4   75-1 at 2-6.) The ALJ’s order concluded: “Petitioners’ Complaint fails as a matter of law
 5   and should be dismissed as the claims therein are not supported by the IDEA or its
 6   regulations. Given the [rejection of the same argument in past proceedings] and the lack
 7   of any support in the IDEA or its regulations on this claimed issued, the Petitioners’ instant
 8   Complaint is deemed to be frivolous.” (Doc. 75-1 at 6.)1
 9          This Court subsequently granted summary judgment in favor of the District on
10   Cause of Action I, determining that the ALJ had properly rejected each of Oskowis’s claims
11   in that proceeding. (Doc. 77.) The Court rejected Oskowis’s first claim—that the District
12   had failed to monitor E.O.’s progress in relation to the objectives set out in his IEP—
13   because, under the IDEA, how progress toward short-term objectives or benchmarks is to
14   be monitored or provided “is left up to the IEP drafters.” (Id. at 9-10.) E.O.’s IEP “only
15   required the District to provide three progress reports during the school year,” which
16   Oskowis acknowledged he received. (Id.) The Court also rejected Oskowis’s second
17   claim, that the District should have amended E.O.’s IEP because E.O. wasn’t meeting his
18   STOs, because “[t]here is no requirement that a school revise an IEP midway through the
19   school year when a student isn’t making progress toward STOs.” (Id. at 10-11.)
20                 2. Cause Of Action II: 16C-DP-066-ADE
21          Cause of Action II arose from administrative proceeding 16C-DP-066-ADE, which
22   Oskowis initiated on June 16, 2016 by filing a due process complaint. (Doc. 17 ¶ 57.)
23   Oskowis argued the District denied E.O. a FAPE over three calendar years because: (1) the
24   District didn’t provide a qualified paraprofessional to E.O.; (2) the paraprofessional
25   provided by the District wasn’t adequately supervised by the special education teacher; and
26
27
     1
             Although the order stated the “Complaint is dismissed as a matter of law for failure
     to state a claim” (Doc. 75-1 at 6), it also included a footnote suggesting the ALJ was making
28   a “summary judgment determination” rather than “a possible sufficiency determination.”
     (Doc. 75-1 at 2 n.1.)


                                                 -3-
 1   (3) the IDEA precluded E.O.’s paraprofessional from providing services within E.O.’s self-
 2   contained special education classroom. (Id. ¶ 59; Doc. 69-1 at 42-56.)
 3          The District filed a response on June 24, 2016. Included as attachments to the
 4   response were “affidavits from two of [E.O.’s] prior special education teachers attesting
 5   that they provided direct supervision of the paraprofessional” as well as evidence
 6   demonstrating the paraprofessional’s qualifications. (Doc. 75-1 at 11; see also Doc. 69
 7   ¶¶ 12-15, 17-20.)
 8          During a “prehearing conference,” the ALJ asked Oskowis to address the evidence
 9   that had been submitted by the District. Oskowis “acknowledged . . . that [he] had no
10   information or belief to support [his] allegation that the paraprofessional did not meet the
11   requirements . . . to be considered a qualified paraprofessional” and similarly “offered no
12   basis for [his] allegation that the special education teacher did not properly supervise the
13   paraprofessional.” (Doc. 75-1 at 10-11; see also Doc. 69 ¶ 16.)
14          Accordingly, on March 13, 2017, the ALJ issued an order dismissing Oskowis’s
15   complaint for failure to state a claim. (Doc. 75-1 at 9-12.) The order concluded: “Given
16   the baseless assertions presented in the Complaint, Petitioners’ Complaint is deemed
17   frivolous. IT IS ORDERED granting Respondent School District’s Motion to Dismiss the
18   Complaint.” (Id. at 12, emphasis omitted.)
19          This Court granted summary judgment to the District on Cause of Action II, holding
20   that the ALJ had properly dismissed each of Oskowis’s claims in that proceeding. (Doc.
21   77 at 11-13.) First, the Court held that E.O.’s paraprofessional—Ms. Parry—was qualified
22   because she “holds a high school diploma (Doc. 69-2 at 10) and she obtained a passing
23   score on Education Testing Services’ ParaPro Assessment (id. at 12-15),” which means she
24   satisfied the requirements to be deemed “highly qualified” under the NCLB, which was in
25   effect during the three years at issue. (Doc. 77 at 12.) The Court also noted that, at the
26   prehearing conference held by the ALJ in the administrative proceeding, Oskowis admitted
27   “he didn’t have any evidence to show the paraprofessional was unqualified.” (Id., citing
28   Doc. 75-1 at 10-11.)


                                                  -4-
 1            Second, for similar reasons, the Court upheld the ALJ’s determination that Oskowis
 2   hadn’t demonstrated that the special education teacher failed to supervise Ms. Parry. (Id.
 3   at 13.)     The Court explained that the District had presented evidence during the
 4   administrative proceedings that satisfied each of the supervision requirements in the
 5   NCLB.2 Moreover, Oskowis “conceded, during the prehearing conference, that he didn’t
 6   have any contrary evidence,” and had, during an earlier due process hearing, “testified he
 7   had never observed E.O. in the classroom and didn’t have any first-hand knowledge of
 8   what occurred in the classroom.” (Doc. 77 at 13 & n.9, citing Doc. 75-1 at 11 n.2.)
 9            Third, the Court determined the ALJ correctly rejected Oskowis’s claim “that the
10   IDEA prohibits supplementary aids from rendering services outside a regular education
11   classroom.” (Doc. 77 at 13.) This is because “[u]nder 34 C.F.R. § 300.42, ‘supplementary
12   aids and services’ mean ‘aids, services, and other supports that are provided in regular
13   education classes, other education-related settings, and in extracurricular and nonacademic
14   settings, to enable children with disabilities to be educated with nondisabled children to the
15   maximum extent appropriate . . . .’ Id. (emphases added). Therefore, “the ALJ properly
16   concluded that ‘supplementary aids and services may be provided in a variety of academic
17   and nonacademic settings’ (Doc. 75-1 at 11) and that Oskowis’s arguments on this issue
18   didn’t state a claim as a matter of law.” (Doc. 77 at 13.)
19                  3. Cause Of Action III: 17C-DP-053-ADE
20            The third cause of action arose from proceeding 17C-DP-053-ADE, which Oskowis
21   initiated by filing a due process complaint on March 2, 2017. (Doc. 17 ¶ 78.) Oskowis
22   alleged the District denied E.O. a FAPE because, between August 5, 2015 and December
23   16, 2015, the District didn’t begin delivering services to E.O. until 9:00 a.m., which “would
24   not allow enough time for the services of the IEP to be adequately delivered.” (Doc. 69-3
25   at 8.)
26   2
            Under the NCLB, a paraprofessional works under the direct supervision of a special
27   education teacher if (1) “[t]he teacher plans the instructional activities that the
     paraprofessional carries out”; (2) “[t]he teacher evaluates the achievement of the students
28   with whom the paraprofessional is working”; and (3) “[t]he paraprofessional works in close
     and frequent physical proximity to the teacher.” 34 C.F.R. § 200.59(c)(2).


                                                 -5-
 1          The ALJ issued an order on March 10, 2017 dismissing Oskowis’s due process
 2   complaint and an order on March 28, 2017 denying reconsideration. (Doc. 75-1 at 14-17.)
 3   The March 28 order concluded: “Petitioners’ instant due process complaint fails as a matter
 4   of law and should be dismissed. Based on the fact that Petitioners’ previous two complaints
 5   on the exact same issue were dismissed, Petitioners knew or should have known that the
 6   Complaint does not raise a valid claim under the IDEA. For this reason, Petitioners’ instant
 7   due process complaint is deemed to be frivolous.” (Doc. 75-1 at 16.)
 8          This Court granted summary judgment on Cause of Action III in favor of the
 9   District. (Doc. 77 at 14-15.) The Court reasoned that, even if “the District didn’t begin
10   delivering services to E.O. until 9:00 a.m.” each day, there would still be 1,725 minutes in
11   the school week in which to administer E.O.’s IEP, and the IEP only provided for 1,170
12   minutes of special instruction. (Id.) Thus, Oskowis failed to state a claim as a matter of
13   law.
14          B.     Analysis
15          The District moves for attorneys’ fees, arguing that Oskowis’s lawsuit was both
16   frivolous and brought for an improper purpose. (Doc. 124.) The District seeks fees for
17   both its defense of Oskowis’s claims and the time spent preparing its fee request. Banda
18   v. Antelope Valley Union High Sch. Dist., 637 F. App’x 335, 336 (9th Cir. 2016) (district
19   court may award “fees on fees”). 20 U.S.C. § 1415(i)(3)(B)(i)(III) permits the Court to
20   award “reasonable attorneys’ fees as part of the costs” to a prevailing educational agency
21   against a parent who brought an action “for any improper purpose, such as to harass, to
22   cause unnecessary delay, or to needlessly increase the cost of litigation.” Thus, for the
23   Court to award fees to the District, it must determine (1) the District was the prevailing
24   party and (2) Oskowis brought the action for an improper purpose. If the Court finds in
25   the affirmative on both those issues, it must assess the reasonableness of the fees sought.
26                 1. Prevailing Party
27          The District argues it was the prevailing party and Oskowis doesn’t dispute this
28   assertion. The Court agrees. On February 19, 2019, the Court granted summary judgment


                                                 -6-
 1   to the District on all of Oskowis’s affirmative claims. (Doc. 77). A party that has obtained
 2   a judgment on the merits, like the District has here, is a prevailing party under the IDEA.
 3   P.N. v. Seattle Sch. Dist. No. 1, 474 F.3d 1165, 1172-73 (9th Cir. 2007) (holding that “some
 4   judicial sanction,” which includes a judgment on the merits, is necessary to be a “prevailing
 5   party” under the IDEA); G.M. v. Saddleback Valley Sch. Dist., 2012 WL 5947213, *1 n.3
 6   (C.D. Cal. 2012) (district that was successful in defending against IDEA action brought by
 7   parent was prevailing party).
 8                 2. Improper Purpose
 9          The Court must first determine whether Oskowis’s action was frivolous before it
10   considers whether the action was brought for an improper purpose. R.P. ex rel. C.P. v.
11   Prescott Unified Sch. Dist., 631 F.3d 1117, 1126 (9th Cir. 2011) (“As a matter of law, a
12   non-frivolous claim is never filed for an improper purpose.”).3
13          When determining whether an action was frivolous, the district court should “resist
14   the understandable temptation to engage in post hoc reasoning by concluding that, because
15   a plaintiff did not ultimately prevail, his action must have been unreasonable or without
16   foundation.” C.W. v. Capistrano Unified Sch. Dist., 784 F.3d 1237, 1245 (9th Cir. 2015)
17   (citation omitted). Accordingly, “[a] case may be deemed frivolous only when the result
18   is obvious or the . . . arguments of error are wholly without merit.” Id. (citation omitted).
19   A case is less likely to be considered frivolous “when there is very little case law on point
20   and a claim raises a novel question.” Id.
21          All three of Oskowis’s causes of action were frivolous. First, Cause of Action I
22   (17C-DP-013-ADE) was wholly without merit. Oskowis’s first claim, that the District
23   wasn’t monitoring E.O.’s progress, was flatly contradicted by Oskowis’s acknowledgment
24   that he had received three progress reports during the 2015-2016 school year. (Doc. 75-1
25   at 5.) His second claim relied on an objectively baseless interpretation of the regulations
26
     3
27           The standard to determine whether a claim is frivolous under the IDEA is the same
     as that employed in civil rights cases and, thus, the Court employs the standard developed
28   in Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421-22, (1978). R.P., 631 F.3d at
     1124-25.


                                                 -7-
 1   implementing the IDEA that had previously been rejected. The Supreme Court has
 2   explained that an educational agency is required to review, and if appropriate, revise a
 3   child’s IEP, but not more frequently than each year. Bd. of Educ. of Hendrick Hudson
 4   Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 182 (1982) (“Local or regional
 5   educational agencies must review, and where appropriate revise, each child’s IEP at least
 6   annually.) (citation omitted) (emphasis added). Oskowis had argued that the District was
 7   required to amend E.O.’s IEP “as appropriate,” which he asserted was more than once a
 8   year. (Doc. 70 at 6-7.) This wasn’t the first time Oskowis had unsuccessfully made this
 9   argument—in the administrative proceeding giving rise to this cause of action, the ALJ
10   explained that, during an earlier administrative proceeding (Case No. 14C-DP-006-ADE),
11   an ALJ had rejected Oskowis’s argument that the District failed to revise his IEP “as
12   appropriate.” (Doc. 75-1 at 4.) Thus, Cause of Action I was frivolous.
13          In his response to the District’s motion, Oskowis only identifies one reason why
14   Count I should be deemed non-frivolous—because the underlying ALJ decisions were
15   issued within a day of each other and he suspected this “strong temporal . . . relationship”
16   showed the decisions were issued in retaliation for his filing of complaints against the
17   District with the Arizona Department of Education. (Doc. 128-1 at 10.) This conspiracy
18   theory hardly illustrates that the claims Oskowis was advancing in Count I had a reasonable
19   foundation in fact or law.
20          All three claims in Cause of Action II (16C-DP-066-ADE) were also frivolous.
21   Oskowis’s first two claims, that E.O’s paraprofessional was unqualified and lacked
22   adequate supervision, didn’t have any evidentiary support. Indeed, at a pre-hearing
23   conference during the administrative proceeding, Oskowis “acknowledged . . . that [he]
24   had no information or belief to support [his] allegation that the paraprofessional did not
25   meet the requirements . . . to be considered a qualified paraprofessional” and similarly
26   “offered no basis for [his] allegation that the special education teacher did not properly
27   supervise the paraprofessional.” (Doc. 75-1 at 10-11.) At the same time, the District
28   offered evidence affirmatively showing that E.O.’s paraprofessional was both qualified and


                                                -8-
 1   adequately supervised. Nevertheless, Oskowis brought this action appealing the ALJ’s
 2   decision. Because Oskowis had no basis to believe that E.O’s paraprofessional was
 3   unqualified or inadequately supervised, those claims were frivolous.
 4          Oskowis’s third claim in Cause of Action II was frivolous as well. Oskowis’s legal
 5   argument that IDEA doesn’t allow a paraprofessional to provide services in a self-
 6   contained special education classroom is obviously wrong—the plain language of the
 7   statute explicitly provides that “supplementary aids and services” are “aids, services, and
 8   other supports that are provided in regular education classes [and] other education-related
 9   settings.” 34 C.F.R. § 300.42 (emphasis added).
10          In his response to the District’s motion, Oskowis contends that Count II should be
11   deemed non-frivolous (1) due to the same conspiracy theory he advances with respect to
12   Count I (Doc. 128-1 at 10) and (2) because a litigant’s failure to submit affirmative
13   evidence in support of a claim shouldn’t be viewed as proof the claim was frivolous (id. at
14   11). These arguments are unavailing. As the District persuasively argues in its reply: “The
15   failure to present additional evidence in an IDEA appeal alone does not indicate an
16   improper purpose. However, in the specific context of Cause of Action #2, it very much
17   does. Plaintiff’s claims in Cause of Action #2 in the underlying due process complaint
18   failed because he ‘didn’t have any evidence to show the paraprofessional was unqualified
19   or improperly supervised.’ Yet, he filed this lawsuit, and this Court granted the District’s
20   summary judgment for the same reason. Plaintiff could not have objectively believed that
21   this Court would overrule the ALJ’s decision in the absence of any evidence supporting his
22   claims.” (Doc. 133 at 3, citation omitted.)
23          Finally, Cause of Action III (17C-DP-053-ADE) was frivolous. Oskowis argued
24   that, because E.O.’s bus arrived late to pick him up, there wasn’t enough time in the day to
25   deliver the services required by his IEP. Notably, administrative proceeding 17C-DP-053-
26   ADE was not the first time Oskowis had unsuccessfully argued E.O. was denied a FAPE
27   because his bus was late. (Doc. 75-1 at 16.) Basic math disproves this theory. Even if the
28   bus didn’t arrive until 9:00 a.m. each day, there were still 1,725 minutes of potential


                                                   -9-
 1   instruction time remaining per week. (Doc. 77 at 15.) E.O.’s IEP only provided for 1,170
 2   minutes of special education and related services per week. (Id.) Therefore, Oskowis’s
 3   argument that E.O. was deprived of a FAPE was baseless.
 4            In his response to the District’s motion, Oskowis contends that Count III should be
 5   deemed non-frivolous because the ALJs failed to clearly indicate, in the administrative
 6   orders denying his earlier complaints concerning the late bus, that the orders were final
 7   judgments. (Doc. 128-1 at 7-9.) But this argument misses the point—Oskowis has not
 8   identified any objective reason why he could have reasonably hoped to prevail on this
 9   claim.
10            Finally, Oskowis also argues that, in general, his claims couldn’t have been
11   frivolous because the District filed a Rule 12(c) motion for judgment on the pleadings at
12   the outset of the case (Doc. 38), this motion was stricken due to the District’s failure to
13   meet-and-confer with him before filing it (Doc. 61), and the District thereafter declined to
14   refile it. (Doc. 128-1 at 4-7.) According to Oskowis, “the District’s failure to refile their
15   12(c) Motion is in itself a clear indication that [the] District was acknowledging through
16   inaction that the . . . Amended Complaint actually had claim(s) on which relief could be
17   granted.” (Id. at 6-7.) But there are all sorts of legitimate tactical reasons why the District
18   could have concluded the most efficient way to dispose of Oskowis’s frivolous claims,
19   after its Rule 12(c) motion was stricken, was to proceed to summary judgment. Indeed,
20   the order granting Oskowis’s motion to strike the Rule 12(c) motion noted that the “volume
21   and substance” of the parties’ early motions was “very concerning to the Court in that they
22   are highly indicative of . . . the parties’ general inability to engage in good faith discussions
23   prior to seeking judicial intervention.” (Doc. 61 at 1 n.1.)
24            Having determined the action was frivolous, the Court next considers whether
25   Oskowis brought the action for an improper purpose. IDEA’s improper-purpose prong
26   “comes from another well-established Federal law: Federal Rule of Civil Procedure 11,”
27   R.P., 631 F.3d at 1124, so Rule 11(b) governs the Court’s analysis, C.W., 784 F.3d at 1248.
28   20 U.S.C. § 1415(i)(3)(B)(i)(III) “gives examples of improper purposes, including ‘to


                                                  - 10 -
 1   harass, to cause unnecessary delay, or to needlessly increase the cost of litigation.’” C.W.,
 2   784 F.3d at 1244. “An improper purpose is tested by objective standards and may be found
 3   where a motion or paper, other than a complaint, is filed in the context of a persistent
 4   pattern of clearly abusive litigation activity.”    Id. at 1248-49 (citations and internal
 5   quotation marks omitted).
 6          The Court agrees with the District that Oskowis brought this action for the improper
 7   purposes of harassing the District and driving up litigation costs. Over the past nine years,
 8   Oskowis has initiated 43 separate legal actions against the District. Although it is true, as
 9   Oskowis points out in his response, that a handful of those actions resulted in rulings in
10   Oskowis’s favor (Doc. 128-1 at 1-2, 14-15), the overall pattern is one of excessive
11   litigiousness. More important, in this action, Oskowis advanced frivolous, indefensible
12   claims and consistently exhibited harassing litigation tactics. For example, Oskowis filed
13   five motions to strike. (Docs. 21, 32, 39, 88, 110.) “[M]otions to strike often needlessly
14   extend litigation . . . [and] are generally disfavored.” McAllister v. Adecco USA Inc., 2017
15   WL 11151051, *2 (D. Haw. 2017) (citation omitted). Oskowis also opposed the District’s
16   request for a 10-day extension to file a reply in support of its motion for summary
17   judgment. (Doc. 73.)
18          Oskowis’s most blatant gamesmanship occurred with respect to the District’s
19   motion for attorneys’ fees. On April 24, 2019, the Court issued an order holding that the
20   District couldn’t move for attorneys’ fees until a final judgment was entered. (Doc. 101.)
21   In response, the District moved to dismiss its counterclaims so there could be a final
22   judgment. (Doc. 104.) In response, Oskowis stated he would “consent to the dismissal of
23   the District’s counterclaims, if the District’s counterclaims [were] dismissed with
24   prejudice.” (Doc. 105 at 2.) Oskowis explained that he was “concerned if the District fails
25   to prevail to collect attorney fees under Rule 54 and that the current counterclaims are
26   dismissed without prejudice, that the District can pursue the current counterclaims for
27   attorney fees again either in federal or state court.” (Id.) The Court considered Oskowis’s
28   concerns and dismissed the District’s counterclaims with prejudice, but specifically noted


                                                - 11 -
 1   in its dismissal order that the District could still file a motion for attorneys’ fees “[w]ithin
 2   14 days of entry of judgment.” (Doc. 107.) After the District timely filed such a motion,
 3   Oskowis moved to strike, arguing that the Court had “granted [his] request that the
 4   District’s counterclaims be dismissed with prejudice,” which “effectively precludes the
 5   District from seeking attorney’s fees and costs.” (Doc. 110 at 1-2.) In hindsight, Oskowis’s
 6   offer to consent to dismissal with prejudice appears to have been an attempt to trick the
 7   District into agreeing to seek dismissal, so that Oskowis could then argue the with-
 8   prejudice dismissal precluded the District from recovering attorneys’ fees against him.
 9          In sum, Oskowis’s tactics in litigating this case demonstrate he brought this action
10   for the improper purposes of harassing the District and driving up litigation costs.
11                 3. Reasonableness Of Attorney Fees
12          The District seeks attorneys’ fees in the amount of $47,627.54 for defending this
13   action and seeking attorneys’ fees. (Doc. 133 at 7.) Pursuant to the Court’s June 24, 2019
14   order, the District provided the Court with an electronic Microsoft Excel spreadsheet
15   “containing an itemized statement of legal services with all information required by Local
16   Rule 54.2(e)(1).” (Doc. 107 at 2.) In response, Oskowis indicated in the spreadsheet his
17   objections to each contested entry. The District then provided responses to Oskowis’s
18   objections and voluntarily reduced some of the entries. The final version of the spreadsheet
19   is provided as an attachment to this order.
20          “The burden of establishing entitlement to an attorneys’ fees award lies solely with
21   the claimant. . . . Where the documentation is inadequate, the district court is free to reduce
22   an applicant’s fee award accordingly.” Trustees of Directors Guild of Am.-Producer
23   Pension Benefits Plans v. Tise, 234 F.3d 415, 427 (9th Cir.), opinion amended on denial of
24   reh’g, 255 F.3d 661 (9th Cir. 2000); see also LRCiv. 54.2(e)(2) (“If the time descriptions
25   are incomplete, or if such descriptions fail to adequately describe the service rendered, the
26   court may reduce the award accordingly.”).
27          The Court has reviewed each contested billing entry. Rather than address each one
28   individually, which would unnecessarily lengthen this opinion (there are more than 200


                                                   - 12 -
 1   contested entries), the Court has organized the entries into categories.
 2                  a. Duplicate Time Entries
 3           Oskowis identifies several time entries that he argues are duplicates.4 The District
 4   acknowledges that many of those time entries are duplicates, due to “an error in
 5   transcription from the billing statement to the Excel spread sheet.” (Doc. 133 at 4.) The
 6   Court will not award fees for the duplicates.
 7           The District has indicated that the remaining contested entries, reference numbers
 8   91-92, 882, 1034, and 1039, are multiple entries for tasks that were done over a continuing
 9   period of time, rather than duplicates. Specifically, reference numbers 882, 1034, and 1039
10   all relate to drafting the motion for summary judgment and the reply, which the District
11   argues it “researched, drafted, and revised over the course of several days if not weeks.”
12   (Id. at 5.) The Court is satisfied those entries aren’t duplicates, so it won’t remove them as
13   such.
14                  b. Excessive Or Unnecessary Time Entries
15           Oskowis objects to 15 entries as “excessive, redundant or otherwise unnecessary.”
16   (Doc. 128-1 at 12.)5 He argues that certain individuals “never billed for less than 0.2 of an
17   hour, even for those time entries that would reasonably take less than 0.1 of an hour (or 6
18   minutes) to do so.” (Id.)
19           The District has voluntarily deleted reference number 970. The District has also
20   voluntarily reduced reference numbers 12, 27, 58, 70, 216, 217, 249, 840, 908, and 1062.
21   The District’s reduction of each of these reference numbers (most by .1) is sufficient. As
22   for two other challenged entries—reference numbers 225 and 609—the District notes these
23   entries had “already been discounted by 50 percent.” The District’s reduction of the entries
24   by half is sufficient.
25           Finally, the District contends that reference numbers 90 (Review Notice of Service
26   4
            The time entries at issue are reference numbers 26, 91-92, 373, 391, 399, 404-406,
     411-413, 421-423, 442, 451, 461, 529, 544, 619, 621, 634, 735, 767, 830, 864, 867, 882,
27   899, 901, 909, 1034, 1039, 1043-1044, and 1048.
     5
28          The time entries at issue are reference numbers 12, 27, 58, 70, 90, 158, 216, 217,
     225, 249, 609, 840, 908, 970, and 1062.


                                                 - 13 -
 1   of Amended Complaint: .2 hours) and 158 (E-mail M. Oskowis regarding scheduling: .2
 2   hours) aren’t excessive, redundant, or otherwise unnecessary. The Court agrees that these
 3   fees are reasonable.
 4                 c. Vague Time Entries
 5          Oskowis argues that more than 200 of the District’s time entries are “[l]acking
 6   appropriate detail” pursuant to LRCiv 54.2(e)(2). The Court has reviewed each entry for
 7   sufficiency under the local rules.
 8          First, there are 15 entries related to telephone calls or telephone conferences that fail
 9   to provide sufficient details. The Local Rules provide that, when seeking attorneys’ fees
10   for telephone conferences, the “time entry must identify all participants and the reason for
11   the telephone call.” LRCiv 54.2(e)(2)(A). Fourteen of the telephone entries don’t include
12   the subject matter of the conversation6 and one fails to identify the counterparty.7 The
13   Court will not award fees for these 15 entries.
14          Next, there are approximately 40 entries related to drafting or reviewing emails or
15   letters that fail to provide sufficient details. Although the local rules don’t provide an
16   explanatory example for how emails or letters should be documented in an attorneys’ fee
17   motion, the closest parallel is telephone conferences. See LRCiv 54.2(e)(2)(A). Thus, the
18   Court will not grant attorneys’ fees for email/letter time entries that don’t identify to whom
19   the email/letter was sent8 or the subject matter of the email/letter.9
20
     6
             Those entries are reference numbers 8, 26, 28, 32, 168, 459, 599, 603, 606, 619,
21   623, 626, 673, and 863.
     7
22           That entry is reference number 1016.
     8
             The email/letter time entries without a listed recipient are reference numbers 716,
23   924, and 998.
     9
24           The email/letter time entries without the subject matter listed are reference numbers
     1, 25, 30, 46, 48, 50, 52-55, 64, 93, 137, 286, 395, 504, 592, 605, 620, 624, 627-628, 752,
25   798, 805, 809, 826, 868, 875-876, 883-884, 890, 898, 920, 1040, 1061, and 1089. Some
     of these entries were voluntarily deleted by the District. As to the remaining entries,
26   although the District argues that some of the emails and letters are protected by attorney-
     client privilege, the District could have indicated the subject matter of the emails/letters
27   without violating that privilege. Stein v. Tri-City Healthcare Dist., 2014 WL 12695385,
     *2 (S.D. Cal. 2014) (“The attorney-client privilege attaches to the content of the
28   communications between the client and attorney, not the fact or general topic of the
     confidential communication.”).


                                                 - 14 -
 1          There are approximately 40 entries related to reviewing various documents. In 30
 2   of those entries, the District indicated that it reviewed various documents filed with the
 3   Court or otherwise provided sufficient detail regarding exactly what was reviewed. See,
 4   e.g., reference number 166 (“Review Joint Statement and Oskowis’ response”); reference
 5   number 891 (“Review joint report and good faith settlement talks”); reference number 939
 6   (“Read MO’s due process complaint”). The Court will award attorneys’ fees for those
 7   entries.10 The Court deems insufficient, however, those entries in which the District didn’t
 8   make clear what exactly it reviewed.11
 9          The largest category of time entries relates to drafting, revising, and editing various
10   documents filed with the Court. This category includes 105 entries. When seeking
11   attorneys’ fees for preparing pleadings or other papers, LRCiv 54.2(e)(2)(C) requires that
12   the time entry “identify the pleading, paper or other document prepared and the activities
13   associated with its preparation.” Each of the 105 entries indicates the document being
14   prepared and associated task (i.e., drafting, revising, editing, finalizing). The Court will
15   therefore award attorneys’ fees for those tasks.12
16          Finally, there are some miscellaneous time entries. For example, there are four
17   entries related to fact development. Three of those entries—reference numbers 117, 239,
18   and 865—specify the document for which the fact investigation was being conducted. The
19   Court will award attorneys’ fees for those entries. However, the Court won’t award
20   attorneys’ fees for reference number 704, which merely states “strategy and fact finding.”
21   Next, there are three entries related to research. LRCiv 54.2(e)(2)(B) requires that those
22   10
            Those entries are reference numbers 22, 166, 311, 327, 330, 369, 371, 591, 602,
23   607, 608, 611, 618, 622, 625, 635, 686, 810, 819, 827, 851, 853, 854, 891, 900, 906, 917,
     939, 973, and 984.
24   11
            Those entries are reference numbers 84, 361-362, 523, 598, 703, 717, 731, 907, 928,
     and 1054. The District has already voluntarily deleted some of those.
25   12
            Those entries are reference numbers 20, 42, 59, 67, 76, 79, 80, 82, 96, 102, 116,
26   139, 141, 143, 147, 153, 160, 113, 164, 174, 176, 177, 182, 186, 198, 209, 232, 235, 240,
     241, 242, 243, 248, 257, 258, 259, 263, 372, 376, 402, 414, 443, 488, 490, 494, 498, 524,
27   530, 531, 536, 539, 550, 541, 581, 584, 604, 672, 693, 733, 734, 751, 768, 796, 797, 807,
     849, 888, 889, 922, 948, 951, 954, 961, 962, 963, 969, 971, 972, 974, 975, 976, 979, 986,
28   987, 988, 993, 995, 996, 1020, 1027, 1036, 1037, 1039, 1042, 1047, 1049, 1059, 1060,
     1071, 1078, 1080, 1085, 1088, 1092, and 1094.


                                                 - 15 -
 1   entries “identify the specific legal issue researched and, if appropriate, . . . identify the
 2   pleading or document the preparation of which occasioned the conduct of the research.”
 3   None of the research entries “identify the specific legal issue researched.”13 And reference
 4   numbers 305, 307, 328, 385, and 866 are either too vague or do not make clear what exactly
 5   was done. Accordingly, the Court won’t award attorneys’ fees for those time entries.
 6                 d. Other Objections
 7          Oskowis objects to several entries as “block billing.”14 The Court will not reduce
 8   the fees based on this objection. First, to the extent these entries were deficient for other
 9   reasons, the Court has already addressed those deficiencies and reduced the fees
10   accordingly. Second, as the District indicated in some of its responses, many of the entries
11   at issue were not actually block-billing. Third, Oskowis has not pointed to a rule or any
12   case law categorically prohibiting block-billing—although the Ninth Circuit has stated that
13   “block billing makes it more difficult to determine how much time was spent on particular
14   activities,” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007), because the
15   entries provided sufficient detail regarding the various tasks that were performed, the fact
16   that the tasks are included in a single entry does not render the entries deficient.
17          Oskowis also objects to several entries on the basis that “[i]nter-office
18   communications should not be billed.”15 He contends “[c]ommunications within a law
19   firm, regarding the case, whether personal, phone, or email should be part of doing business
20   and thus part of the firm[’]s overhead.” (Doc. 128-1 at 13.) The Court rejects this
21   objection. Oskowis does not cite any rule or case law in support of this objection and the
22   Court finds this is a proper task for attorneys to bill.
23
24
     13
25          Those entries are reference numbers 255, 1032, and 1072.
     14
            Those entries are reference numbers 57, 63, 85, 101, 116, 136, 139, 163, 166, 193,
26   200, 213, 234, 383, 432, 437, 478, 491, 493, 496, 524, 552, 553, 556, 586, 591, 598, 635,
     672, 686, 751, 876, 891, 906, 931, 951, 953, 965, 968, 976, 987, 989, 990, 991, 994, 1034,
27   1037, 1039, 1074, and 1091.
     15
28          Those entries are reference numbers 218, 360, 370, 382, 496, 610, 799, 877, 930,
     942, 943, 945, 951, 978, 983, and 1053.


                                                  - 16 -
 1                 e. Total Award
 2          After adjusting the amount sought consistent with the reductions identified above,
 3   the Court awards the District $41,244.38.16
 4   II.    Oskowis’s Motion To Review Taxation Of Costs
 5          On July 25, 2019, the District filed an amended bill of costs seeking $574.70. (Doc.
 6   119.) These costs include “[f]ees for service of summons and subpoena” ($177.50) and
 7   “[f]ees for printed or electronically recorded transcripts necessarily obtained for use in the
 8   case” ($397.20). (Id. at 1.) The District attached corresponding receipts. (Id. at 3-4.)
 9          Oskowis filed objections to the amended bill of costs. (Doc. 120.) His objections
10   fall into two categories: (1) the District’s alleged costs were not associated with Oskowis’s
11   affirmative claims and were instead only associated with the District’s counterclaims,
12   which the District voluntarily dismissed, and (2) under LRCiv. 54.1(e)(3), a party may not
13   seek deposition costs “associated with a video recording,” so the District cannot seek
14   subpoena or transcript fees related to the video-recorded deposition. (Id. at 3-5.)
15          On August 21, 2019, the clerk taxed costs in the amount of $574.70 for the District.
16   (Doc. 123.)
17          Oskowis moves for the Court to (1) “review the action of the Clerk in taxing costs,
18   on the ground that the nature and amount of costs taxed for service of summons and
19   subpoena, and printed or electronically recorded transcripts necessarily obtained for use in
20   the case are incorrect and contrary to law,” and (2) “direct[] the Clerk to re-tax and adjust
21   the costs.” (Doc. 129.) The District has filed a response. (Doc. 132.)
22          The motion will be denied. First, that the deposition was used in connection with
23   the District’s counterclaims seeking attorneys’ fees is not a valid basis to object to the
24   deposition costs. Recoverable costs in an IDEA case are those set forth in 28 U.S.C.
25   § 1920. Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 297-98 (2006).
26   That statute permits a court to tax as costs “[f]ees of the clerk and marshal,” which the
27   16
           This number was generated by reducing the total of the adjusted fees, $54,992.50,
28   by 25 percent, which is what the District had agreed to do in its motion and reply. (Doc.
     124-2 at 12; Doc. 133 at 7 n.1.)


                                                 - 17 -
 1   Local Rules have clarified covers service fees, LRCiv. 54.1(e)(1), as well as “[f]ees for
 2   printed or electronically recorded transcripts necessarily obtained for use in the case,” 28
 3   U.S.C. § 1920(1)-(2). Neither 20 U.S.C. § 1415(i)(3)(B)(i)(III) nor 28 U.S.C. § 1920 limits
 4   costs to those incurred in connection with defending against the opposing party’s claims.
 5   Here, the costs the District is seeking could be characterized as incurred in connection with
 6   litigating the District’s counterclaims or in seeking attorneys’ fees. Oskowis has not cited,
 7   and the Court is not aware of, any authority prohibiting the Court from awarding such costs.
 8   Thus, the Court will not deny the District’s request for costs on that basis.
 9            The Court also rejects Oskowis’s second objection—that the District’s deposition
10   costs are not recoverable because they were incurred in connection with a videotaped
11   deposition. LRCiv. 54.1(e)(3), the provision addressing taxable deposition costs, states
12   that “[c]osts associated with a video recording are not taxable.” Notably, it does not state
13   that all costs associated with a videotaped deposition are not taxable.          The logical
14   interpretation of that provision is that costs incurred in connection with a videotaped
15   deposition, other than those associated with the actual recording of the deposition, remain
16   taxable. The District provided in its response that it contacted the deposition reporting
17   service to determine why the invoice states “Rate Reflects Videotaped Deposition” and
18   learned it was charged 25 cents more per page for transcription because the deposition was
19   videotaped. (Doc. 132 at 3.) Thus, the District has agreed to decrease the costs it is seeking
20   by $17.50, which is equal to the number of pages of the transcript (70) multiplied by 25
21   cents.    This seems reasonable to the Court, and Oskowis chose not to file a reply
22   challenging this concession.
23            Thus, the clerk of court is directed to amend its taxation order to tax costs for the
24   District in the amount of $557.20.
25            …
26            …
27            …
28            …


                                                  - 18 -
 1         Accordingly, IT IS ORDERED that:
 2         (1)    The District’s amended motion for attorneys’ fees (Doc. 124) is granted in
 3   part and denied in part;
 4         (2)    Oskowis’s motion to review taxation of costs (Doc. 129) is granted in part
 5   and denied in part;
 6         (3)    Oskowis must pay the District $41,244.38 in attorneys’ fees; and
 7         (4)    The clerk of court is directed to amend its taxation order to tax costs for the
 8   District in the amount of $557.20.
 9         Dated this 9th day of October, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 19 -
                 Time                                                                                                                                  Revised   Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified      The District's Response Hours     Charge
                                                                                                                               The description of the
                                                                                                                               service is adequate.
                          Review email from G. Staton and                                          Lacking appropriate detail. Moreover, attorney work
    1   4/19/2017 PMH     respond (2X).                                0.40 $   80.00 N            LRCiv 54.2(e)(2)            product.
                          Review emails from Georgia Staton
    2   4/19/2017 ADI     regarding new Complaint.                     0.20 $   35.00 N                                                                          $     35.00
                          Review acceptance of service; email
    4   4/20/2017 PMH     District.                                    0.40 $    80.00 N                                                                         $     80.00
    5   4/20/2017 ADI     Review venue requirement.                    0.30 $    52.50 N                                                                         $     52.50
    7   4/24/2017 PMH     Review complaint/file.                       1.00 $   200.00 N                                                                         $    200.00
                                                                                                                               The description of the
                                                                                                                               service is adequate.
                          Telephone conference with G. Staton                                      Lacking appropriate detail. Moreover, attorney work
    8   4/24/2017 PMH     and G. Lewis.                                0.60 $   120.00 N           LRCiv 54.2(e)(2)            product.
                          Review service of process and
    9   4/24/2017 ADI     authorization policy.                        0.20 $   35.00 N                                                                          $     35.00

                                                                                                   Excessive, redundant or      The District has
   12   4/25/2017 ADI     Draft Notice of Appearance.                  0.40 $       70.00 N        otherwise unnecessary.       decreased this entry to .1   0.1 $     17.50
                          Telephone conference with Kacey
                          Gregson regarding outstanding
   13   4/25/2017 ADI     decisions.                                   0.30 $   52.50 N                                                                          $     52.50
                          Draft letter to Matthew Oskowis
   14   4/25/2017 ADI     regarding assignment of case.                0.30 $       52.50 N                                                                      $     52.50
                          Review docket and Magistrate Judge
   15   4/25/2017 ADI     jurisdiction consent form.                   0.30 $   52.50 N                                                                          $     52.50

   16   4/25/2017 ADI     Review FRCP 19 (Required Joinder).           0.30 $       52.50 N                                                                      $     52.50
                          Telephone conference with M.
                          Remus regarding service of
   17   4/25/2017 PMH     complaint.                                   0.20 $   40.00 N                                                                          $     40.00
   18   4/25/2017 ADI     Review FRCP 13 (Counterclaims).              0.30 $   26.25 Y                                                                          $     26.25

   19   4/25/2017 PMH     Review Trust Documents and sign.             0.20 $       20.00 Y                                                                      $     20.00
                                                                                                                               The description of the
                                                                                                   Lacking appropriate detail. service provided is
   20   4/26/2017 ADI     Draft Answer to Complaint.                   0.80 $   140.00 N           LRCiv 54.2(e)(2)            adequate.                         $    140.00
                          Draft letter to Plaintiff Parent
                          regarding Waiver of Service and
   21   4/27/2017 ADI     Defect of Complaint.                         0.60 $   105.00 N                                                                         $    105.00
                                                                                                                               The description of the
                                                                                                   Lacking appropriate detail. service provided is
   22   4/27/2017 PMH     Review answer.                               0.40 $       80.00 N        LRCiv 54.2(e)(2)            adequate.                         $     80.00
                          Revise letter to Plaintiff Parent
   23   4/27/2017 ADI     regarding waiver and conferral.              0.40 $       70.00 N                                                                      $     70.00
                          Review letter to M. Oskowis
   24   4/27/2017 PMH     regarding notice.                            0.30 $       60.00 N                                                                      $     60.00

                                                                                                                               The description of the
                                                                                                                               service provided is
                          Review email from M. Remus and                                           Lacking appropriate detail. adequate. Moreover,
   25   4/27/2017 PMH     letter.                                      0.30 $       60.00 N        LRCiv 54.2(e)(2)            attorney client privilege
                                                                                                                               The alleged duplicate was
                                                                                                                               a no charge and has been
                          Telephone conference with M.                                                                         removed from this excel
   26   4/27/2017 PMH     Wright.                                      0.30 $       60.00 N        Duplicate of no charge #33 spread sheet.

                                                                                                   Excessive, redundant or      The District has
   27   4/27/2017 PMH     Review and sign waiver of service.           0.20 $       40.00 N        otherwise unnecessary.       decreased this entry to .1   0.1 $     20.00

                                                                                                                               The description of the
                                                                                                                               service provided is
                          Telephone conference with M.                                             Lacking appropriate detail. adequate. Moreover,
   28   4/27/2017 PMH     Remus.                                       0.20 $       40.00 N        LRCiv 54.2(e)(2)            attorney client privilege.
                          Review Order discouraging 12(b)
   29   4/27/2017 ADI     Motions.                                     0.20 $   35.00 N                                                                          $     35.00

                                                                                                                               The description of the
                                                                                                                               service provided is
                          Review email from Michael Remus                                          Lacking appropriate detail. adequate. Moreover,
   30   4/27/2017 ADI     and departure letter.                        0.20 $       35.00 N        LRCiv 54.2(e)(2)            attorney client privilege.

                          Facts investigation regarding service,
   31   4/27/2017 ADI     venue, counterclaim and joinder              0.40 $       35.00 Y                                                                      $     35.00

                                                                                                                               The description of the
                                                                                                                               service provided is
                          Telephone Conference with                                                Lacking appropriate detail. adequate. Moreover,
   32   4/27/2017 ADI     Matthew Wright                               0.30 $       26.25 Y        LRCiv 54.2(e)(2)            attorney client privilege.

                          Review complaint and Orders of
                          Dismissal in 17C‐DP‐044‐ADE, 17C‐
   37   4/28/2017 ADI     DP‐048‐ADE, and 17C‐DP‐053‐ADE               0.80 $   140.00 N                                                                         $    140.00
                 Time                                                                                                                                          Revised    Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified        The District's Response       Hours      Charge
                          Review Complaint and Order of
   38   4/28/2017 ADI     Dismissal in 16C‐DP‐066‐ADE.                 0.50 $    87.50 N                                                                                   $    87.50
                          Review Complaint and Order of
   39   4/28/2017 ADI     Dismissal in 17C‐DP‐013‐ADE.                 0.50 $    87.50 N                                                                                   $    87.50
                          Letter to Oskowis with Waiver of
   40   4/28/2017 PMH     Service.                                     0.30 $       60.00 N                                                                                $    60.00
                          Review 34 CFR 300.577 related to
                          award of attorneys' fees against a
   41   4/28/2017 ADI     parent.                                      0.20 $       35.00 N                                                                                $    35.00
                                                                                                                               The description of the
                                                                                                                               service is adequate.
                                                                                                   Lacking appropriate detail. Morever, this charge has
   42   4/28/2017 ADI     Draft Counterclaim.                          2.50 $   218.75 Y           LRCiv 54.2(e)(2)            been cut in half.                           $   218.75
   43   4/28/2017 PMH     Review draft counterclaim.                   0.40 $    40.00 Y                                                                                   $    40.00
                                                                                                                               The description of the
                                                                                                                               service provided is
                                                                                                                               adequate. Moreover,
                                                                                                                               attorney client privilege.
                                                                                                                               Furthermore, this entry
                                                                                                   Lacking appropriate detail. has already been
   46    5/4/2017 ADI     Draft letter to Superintendent               0.20 $       17.50 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.

                          Review Federal #1 Order regarding
   47    5/5/2017 ADI     ALJ delay in issuance of decision.           0.50 $    87.50 N                                                                                   $    87.50
                                                                                                                               The description of the
                                                                                                                               service is adequate.
                                                                                                                               Because Plaintiff was a
                                                                                                                               party to the email
                          Review email from M. Oskowis and                                         Lacking appropriate detail. reviewed, he is aware of
   48    5/5/2017 PMH     respond.                                     0.30 $       60.00 N        LRCiv 54.2(e)(2)            its contents.
                          Review email from Matt Oskowis
   49    5/5/2017 ADI     regarding conferral.                         0.20 $       35.00 N                                                                                $    35.00
                                                                                                                               The description of the
                                                                                                                               service provided is
                                                                                                                               adequate. Moreover,
                                                                                                                               attorney client privilege.
                                                                                                                               Furthermore, this entry
                          Revise and finalize letter to                                            Lacking appropriate detail. has already been
   50    5/5/2017 ADI     Superintendent                               0.60 $       52.50 Y        LRCiv 54.2(e)(2)            discounted  by 50 percent.
                                                                                                                               Ms. Fabian believes   the
                                                                                                                               date of this entry must
                                                                                                                               have been transcribed
                                                                                                                               incorrectly because the
                                                                                                                               motion for summary
                                                                                                                               judgment was not yet
                                                                                                                               pending. Regardless, the
                          Revise motions for summary                                               Legal representative not    District has deleted this
   51    5/8/2017 VF      judgment.                                    1.20 $   210.00 N           engaged at this time.       entry.                                    0 $        ‐
                                                                                                   Lacking appropriate detail. The District has deleted
   52    5/8/2017 PMH     Review and revise letters.                   0.40 $       80.00 N        LRCiv 54.2(e)(2)            this entry.                               0 $        ‐
                          Review email from G. Staton firm                                         Lacking appropriate detail.
   53    5/9/2017 PMH     and respond.                                 0.20 $    40.00 N           LRCiv 54.2(e)(2)            Work product privilege
                                                                                                   Lacking appropriate detail. The District has deleted
   54    5/9/2017 ADI     Review email.                                0.20 $       35.00 N        LRCiv 54.2(e)(2)            this entry.                               0 $        ‐

                                                                                                                               The description of the
                                                                                                                               service is adequate.
                          Review email and respond to                                              Lacking appropriate detail. Moreover, it involves
   55   5/12/2017 PMH     District.                                    0.30 $       60.00 N        LRCiv 54.2(e)(2)            attorney client privilege.

                          Draft letter to Matthew Oskowis
   56   5/12/2017 ADI     regarding dates/times for conferral.         0.30 $       52.50 N                                                                                $    52.50
                                                                                                                                 The description is specific
                                                                                                                                 enough to determine
                                                                                                                                 whether a reasonable
                          Review Waiver of Service; telephone                                                                    amount of time was
   57   5/16/2017 PMH     conference with M. Remus.                    0.30 $       60.00 N        Block billing                 billed.                                   $    60.00

                                                                                                   Excessive, redundant or       The District has
   58   5/16/2017 PMH     Sign Notice of Appearance.                   0.20 $       40.00 N        otherwise unnecessary.        decreased this entry to .1          0.1 $      20.00
                          Finalize Notice of Appearance for                                        Lacking appropriate detail.   The description of the
   59   5/16/2017 ADI     filing.                                      0.20 $    35.00 N           LRCiv 54.2(e)(2)              service is adequate                       $    35.00
                          Review Notice of Service and filing of
   60   5/16/2017 ADI     Waiver of Summons.                           0.20 $       35.00 N                                                                                $    35.00
                          Review local rules and draft judge
   61   5/16/2017 ADI     election form.                               0.20 $       35.00 N                                                                                $    35.00
                 Time                                                                                                                                        Revised    Revised
Ref # Date       Keeper   Description                             Hours   Amount        Halved Billing Issue Identified        The District's Response       Hours      Charge
                                                                                                                             All of the activities in this
                                                                                                                             billing relate to preparing
                          Review file, court order, OSC against                                                              for a conference with Mr.
                          M. Oskowis; prepare for conferral                                                                  Oskowis. Therefore it is
                          meeting with M. Oskowis;                                                                           not impermissible block
   63   5/17/2017 PMH     conference with M. Oskowis.                 0.70 $   140.00 N          Block billing               billing.                                    $   140.00
                                                                                                                             The description of the
                                                                                                                             services is adequate.
                                                                                                                             Counsel finished her
                                                                                                                             review of the amended
                          Review emails and amendment;                                           Lacking appropriate detail. complaint and then
   64   5/17/2017 PMH     email district.                             0.50 $   100.00 N          LRCiv 54.2(e)(2)            notified her client.
                          Review M. Oskowis' amended
   65   5/17/2017 PMH     complaint.                                  0.40 $    80.00 N                                                                                  $    80.00

                          Telephone conference with Matt
                          Oskowis regarding meet and confer
   66   5/17/2017 ADI     over 12(b) dismissal issue.                 0.30 $    52.50 N                                                                                  $    52.50
                                                                                                                             Because Plaintiff
                                                                                                                             reviewed the response
                                                                                                                             the District sent him
                                                                                                                             regarding the first
                                                                                                                             amended complaint,
                          Draft response to Plaintiff regarding                                  Lacking appropriate detail. Plaintiff is aware of the
   67   5/17/2017 ADI     first Amended Complaint.                    0.30 $    52.50 N          LRCiv 54.2(e)(2)            details of this work.                       $    52.50
                          Review proposed first Amended
   68   5/17/2017 ADI     Complaint submitted by Plaintiff.           0.20 $       35.00 N                                                                               $    35.00

                          Review Petitioner's request to                                         Excessive, redundant or       The District has
   70   5/18/2017 PMH     transfer from Magistrate.                   0.20 $       40.00 N       otherwise unnecessary.        decreased this entry to .1          0.1 $      20.00
                          Review latest filings from Plaintiff
                          (i.e., judge election form) and court
   71   5/18/2017 ADI     docket entry.                               0.20 $       35.00 N                                                                               $    35.00
                          Review M. Oskowis' Motion to
   73   5/24/2017 PMH     Amend.                                      0.30 $       60.00 N                                                                               $    60.00
                          Review Petitioner's Motion for Leave
   75   5/29/2017 PMH     to Amend.                                   0.80 $   160.00 N                                                                                  $   160.00
                                                                                                                             The description of the
                          Draft Answer to First Amended                                          Lacking appropriate detail. service provided is
   76   5/30/2017 ADI     Complaint.                                  3.00 $   525.00 N          LRCiv 54.2(e)(2)            adequate.                                   $   525.00
   77   5/30/2017 ADI     Research 12(f) Motions to Strike.           0.50 $    87.50 N                                                                                  $    87.50
   78   5/30/2017 ADI     Review Complaint.                           0.40 $    70.00 N                                                                                  $    70.00
                                                                                                                             The description of the
                                                                                                 Lacking appropriate detail. service provided is
   79   5/31/2017 ADI     Revise Answer to Complaint.                 1.00 $   175.00 N          LRCiv 54.2(e)(2)            adequate.                                   $   175.00
                                                                                                                             The description of the
                          Draft Defendant's Affirmative                                          Lacking appropriate detail. service provided is
   80   5/31/2017 ADI     Defenses.                                   0.60 $   105.00 N          LRCiv 54.2(e)(2)            adequate                                    $   105.00

                          Draft jurisdictional section and
   81   5/31/2017 ADI     background section of Counterclaim.         0.70 $    61.25 Y                                                                                  $    61.25
                                                                                                                             The description of the
                                                                                                                             service provided is
                                                                                                                             adequate. Furthermore,
                                                                                                                             this entry has already
                          Draft Prayer for Relief and revise                                     Lacking appropriate detail. been discounted by 50
   82   5/31/2017 ADI     Counterclaim.                               2.00 $   175.00 Y          LRCiv 54.2(e)(2)            percent.                                    $   175.00
                                                                                                 Lacking appropriate detail. The District has deleted
   84    6/2/2017 PMH     Review electronic filing.                   0.30 $       60.00 N       LRCiv 54.2(e)(2)            this entry.                               0 $        ‐
                                                                                                                               This entry was for the
                                                                                                                               review of the answer and
                                                                                                                               amended counterclaim
                                                                                                                               and associated activities.
                                                                                                                               Thus, it is not
                                                                                                                               impermissible block
                                                                                                                               billing. Furthermore, this
                          Review emails, answer and                                                                            entry has already been
   85    6/6/2017 PMH     counterclaim.                               0.20 $    20.00 Y          Block billing                 halved.                                   $    20.00
   87    6/7/2017 PMH     Review Amended Complaint.                   0.50 $   100.00 N                                                                                  $   100.00
                          Review Notice of Service of                                            Excessive, redundant or
   90    6/9/2017 ADI     Amended Complaint.                          0.20 $    35.00 N          otherwise unnecessary.                                                  $    35.00
                 Time                                                                                                                                           Revised    Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified        The District's Response        Hours      Charge

                                                                                                                               This is not a duplicative
                                                                                                                               entry. Counsel was
                                                                                                                               simply continuing her
                                                                                                                               review of the first
                                                                                                                               amended complaint. A
                                                                                                                               total of 1.7 hours was
                                                                                                                               spent reviewing Plaintiff's
   91   6/12/2017 PMH     Review revised Amended Complaint.            0.80 $   160.00 N           Duplicate of #87            first amended complaint.                     $   160.00
   92   6/13/2017 PMH     Review Amended Complaint.                    0.40 $    80.00 N           Duplicate of #87            See above                                    $    80.00
                                                                                                   Lacking appropriate detail. The District has deleted
   93   6/13/2017 EAP     Review emails, reply                         0.30 $       58.50 N        LRCiv 54.2(e)(2)            this entry.                                0 $        ‐
                          Review Answer to First Amended                                           Block billng. Lacking
                          Complaint and Counterclaim and                                           appropriate detail. LRCiv   The description of
   96   6/14/2017 PMH     redraft.                                     1.00 $   100.00 Y           54.2(e)(2)                  services is inadequate.                      $   100.00
                          Review Plaintiff's Motion to Amend
                          Complaint and Court's Order
  100   6/15/2017 ADI     granting Motion.                             0.30 $    52.50 N                                                                                    $    52.50
                          Review Federal Rules of Civil
                          Procedure 15 and calculate
  101   6/15/2017 ADI     extension for filing Answer.                 0.20 $    35.00 N           Block billing               This is not block billing.                   $    35.00
                                                                                                   Lacking appropriate detail. The description of
  102   6/16/2017 ADI     Revise Counterclaim.                         0.30 $    26.25 Y           LRCiv 54.2(e)(2)            services is inadequate.                      $    26.25
  103   6/19/2017 ADI     Review Answer and Counterclaim.              1.20 $   105.00 Y                                                                                    $   105.00

                          Review transcript from previous due
                          process hearing regarding plaintiff's
  104   6/19/2017 ADI     comments about Trina Spencer.                0.40 $    35.00 Y                                                                                    $    35.00
                                                                                                   Block billing. Lacking        This is not block billing as
                          Review revised Answer and                                                appropriate detail. LRCiv     both entries relate to the
  116   6/20/2017 PMH     Counterclaim and revise both.                1.30 $   260.00 N           54.2(e)(2)                    same document.                             $   260.00
                          Facts investigation regarding                                            Lacking appropriate detail.   The description of
  117   6/20/2017 ADI     responses in Answer.                         0.20 $       35.00 N        LRCiv 54.2(e)(2)              services is adequate.                      $    35.00
                          Review Revisions to Answer and
  118   6/20/2017 PMH     Counterclaim.                                0.50 $    50.00 Y                                                                                    $    50.00

                          Review Fed. R. Civ. P. 12 regarding
                          timeline for answering a
  131   6/27/2017 ADI     countercliam and calculate deadline.         0.20 $    17.50 Y                                                                                    $    17.50
                          Review Order Setting Rule 16
  132   6/30/2017 ADI     Scheduling Conference.                       0.20 $    35.00 N                                                                                    $    35.00

                          Review local rules regarding Motions
                          to Strike and time to file response;
  133   6/30/2017 ADI     calculate deadline for filing response       0.30 $    26.25 Y                                                                                    $    26.25
  134   6/30/2017 PMH     Review Oskowis' Motion to Strike.            0.80 $    80.00 Y                                                                                    $    80.00

  135    7/3/2017 ADI     Review Plaintiff's Motion to Strike.         0.40 $    35.00 Y                                                                                    $    35.00

                                                                                                                               There are only two
                                                                                                                               entries for a short period
                          Review Rule 16 Scheduling Order and                                                                  of time, which would
  136    7/5/2017 PMH     M. Oskowis' email.                           0.40 $    80.00 N           Block billing               reasonably take .4 hours.                    $    80.00
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Plaintiff was a party to
                                                                                                   Lacking appropriate detail. this email and can review
  137    7/5/2017 PMH     Email M. Oskowis.                            0.20 $       40.00 N        LRCiv 54.2(e)(2)            how long it was.

                          Review email from Plaintiff regarding
                          scheduling Rule 16 Conference and
  138    7/5/2017 ADI     status of settlement negotiations.           0.20 $    35.00 N                                                                                    $    35.00


                                                                                                                                 The description of
                                                                                                                                 services is adequate and
                                                                                                                                 is not impermisslbe block
                                                                                                   Block billing. Lacking        billing. Furthermore, the
                          Review and finalize Answer and                                           appropriate detail. LRCiv     entry has already been
  139   7/10/2017 PMH     Counterclaim.                                0.40 $    40.00 Y           54.2(e)(2)                    discounted by 50 percent.                  $    40.00
                          Review cases cited by Plaintiff in
  140   7/10/2017 ADI     Motion to Strike.                            0.40 $    35.00 Y                                                                                    $    35.00
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Furthermore, the entry
                          Draft Response to Plaintiff's Motion                                     Lacking appropriate detail. has already been
  141   7/10/2017 ADI     to Strike.                                   0.90 $       78.75 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                    $    78.75
                          Review Responses to Plaintiff's
                          Motions to Strike Affirmative
  142   7/10/2017 ADI     Defenses in Fed. #3.                         0.20 $    17.50 Y                                                                                    $    17.50
                 Time                                                                                                                                            Revised   Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified        The District's Response         Hours     Charge
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                                                                                                   Lacking appropriate detail. had already been
  143   7/11/2017 ADI     Revise Response to Motion to Strike.         1.00 $       87.50 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                   $     87.50
                          Review Plaitniff's Answer to
  146   7/12/2017 ADI     Defendant's Counterclaim.                    0.30 $   26.25 Y                                                                                    $     26.25
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Furthermore, the entry
                          Finalize draft Response to Plaintiff's                                   Lacking appropriate detail. has already been
  147   7/12/2017 ADI     Motion to Strike.                            0.60 $   52.50 Y            LRCiv 54.2(e)(2)            discounted by 50 percent.                   $     52.50

                          Draft letter to Plaintiff regarding
                          availability for discovery scheduling
                          conference pursuant to Court Order
  149   7/13/2017 ADI     and the Fed. R. Civ. P.                      0.40 $   70.00 N                                                                                    $     70.00

                          Review letter regarding conference
  150   7/13/2017 PMH     meet and confer dates.                       0.20 $       40.00 N                                                                                $     40.00
  151   7/13/2017 PMH     Review Oskowis' Answer.                      0.60 $       60.00 Y                                                                                $     60.00

  152   7/13/2017 PMH     Review Response to Motion to Strike          0.50 $       50.00 Y                                                                                $     50.00
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Furthermore, the entry
                          Finalize for filing with the court the                                                               has already been
                          District's Response to Plaintiff's                                       Lacking appropriate detail. discounted by 50
  153   7/13/2017 ADI     Motion to Strike.                            0.50 $   43.75 Y            LRCiv 54.2(e)(2)            percent..                                   $     43.75

                          Review Attorney Ivan's Citations and
  154   7/13/2017 TM      Shepardize cases in Motion to Strike.        0.50 $   26.25 Y                                                                                    $     26.25
                          Review proposed Joint Case
  157   7/14/2017 PMH     Management Plan and revise.                  1.00 $   200.00 N                                                                                   $    200.00
                                                                                                                                 This entry is not
                                                                                                                                 excessive, redundant or
                                                                                                                                 otherwise unnecessary.
                                                                                                                                 It involved not only
                                                                                                                                 writing the words in the
                                                                                                                                 email to Plaintiff but also
                          E‐mail M. Oskowis regarding                                              Excessive, redundant or       thinking about what
  158   7/18/2017 PMH     scheduling.                                  0.20 $   40.00 N            otherwise unnecessary.        should be in that email.                  $     40.00
  159   7/19/2017 PMH     Review conference meeting dates.             0.20 $   40.00 N                                                                                    $     40.00
                          Draft Joint Proposed Case
                          Management Plan ( Defendant's
                          portion) pursuant to Court's Order
                          Setting Rule 16 Scheduling                                               Lacking appropriate detail. The description of
  160   7/21/2017 ADI     Conference.                                  4.00 $   700.00 N           LRCiv 54.2(e)(2)            services is adequate.                       $    700.00
                          Review Rule 26 regarding initial
                          disclosure obligations in relation to
  161   7/21/2017 ADI     Counterclaim.                                0.40 $   35.00 Y                                                                                    $     35.00

                          Review Rules 16 and 26 regarding
                          discovery of electronically stored
                          information and assertions of
  162   7/21/2017 ADI     privilege or protected work product.         0.30 $       26.25 Y                                                                                $     26.25
                                                                                                                               The description of
                                                                                                                               services is adequate. It is
                          Revise draft Joint Proposed Case                                                                     not impermissible block
                          Management Plan and email to                                             Block billing. Lacking      billing as all entries relate
                          Plaintiff regarding same in                                              appropriate detail. LRCiv   to the joint case
  163   7/24/2017 ADI     anticipation of conference.                  1.40 $   245.00 N           54.2(e)(2)                  management plan.                            $    245.00
                          Review and finalize proposed Joint                                       Lacking appropriate detail. The description of
  164   7/25/2017 PMH     Case Management Plan.                        0.30 $       60.00 N        LRCiv 54.2(e)(2)            services is adequate.                       $     60.00

                          Draft name and contact information
                          portion of Defendant's Initial
  165   7/25/2017 DA      Discovery pleading.                          0.30 $       15.75 Y                                                                                $     15.75
                                                                                                                                 The description of
                                                                                                                                 services is adequate. It is
                                                                                                                                 not impermissible block
                                                                                                   Block billing. Lacking        billing as all entries relate
                          Review Joint Statement and Oskowis'                                      appropriate detail. LRCiv     to the joint case
  166   7/26/2017 PMH     response.                                    1.00 $   200.00 N           54.2(e)(2)                    management plan.                          $    200.00

                          Telephone Conference with M.
  167   7/26/2017 PMH     Oskowis regarding Joint Statement.           0.40 $   80.00 N                                                                                    $     80.00
                 Time                                                                                                                                      Revised   Revised
Ref # Date       Keeper   Description                                Hours   Amount         Halved Billing Issue Identified      The District's Response Hours       Charge
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                          Conference with T. Alley and M.                                            Lacking appropriate detail. Moreover, attorney client
  168   7/26/2017 PMH     Remus.                                         0.40 $       80.00 N        LRCiv 54.2(e)(2)            privilege

                          Review Plaintiff's proposed revisions
                          and insertions into the draft Joint
  169   7/26/2017 ADI     Proposed Case Management Plan.                 0.40 $       70.00 N                                                                        $     70.00

                          Telephone conference with Matthew
                          Oskowis to discuss Joint Proposed
  170   7/26/2017 ADI     Case Management Plan.                          0.40 $       70.00 N                                                                        $     70.00
                                                                                                                                 The description of the
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                          Draft Defendant's Initial Disclosure                                       Lacking appropriate detail. has already been
  174   7/28/2017 ADI     pleading.                                      1.50 $   131.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.           $    131.25
                          Revise Defendant's portion of draft
                          Joint Proposed Case Management                                             Lacking appropriate detail. The description of
  175    8/1/2017 ADI     Plan.                                          0.50 $       87.50 N        LRCiv 54.2(e)(2)            services is adequate.               $     87.50
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                          Draft Notice of Service of Initial                                         Lacking appropriate detail. has already been
  176    8/1/2017 ADI     Disclosures.                                   0.30 $    26.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.           $     26.25
                                                                                                     Lacking appropriate detail. The description of
  177    8/4/2017 PMH     Review and revise answer.                      0.50 $   100.00 N           LRCiv 54.2(e)(2)            services is adequate.               $    100.00
                          Review for documents to add to
  178    8/4/2017 PMH     answer.                                        0.30 $       60.00 N                                                                        $     60.00

                          Revise Defendant's Initial Disclosures
                          with remaining witness address and
  179    8/4/2017 ADI     phone contact information.                     0.40 $    35.00 Y                                                                           $     35.00
                                                                                                     Lacking appropriate detail. The description of
  182    8/5/2017 PMH     Review and revise Joint Statement.             0.40 $       80.00 N        LRCiv 54.2(e)(2)            services is adequate.               $     80.00

                          Review files for initial disclosures
                          and identify documentation in
                          support of claim for attornes' fees to
  184    8/7/2017 ADI     be copied.                                     0.80 $       70.00 Y                                                                        $     70.00
                          Review files and identify
                          documentation for initial disclosures
                          to support counterclaim for
  185    8/8/2017 ADI     attorneys's fees.                              1.60 $   140.00 Y                                                                           $    140.00
                          Finalize review of remaining files and
                          identification of documents in                                             Lacking appropriate detail. The description of
  186    8/8/2017 ADI     support of claim.                              1.20 $   105.00 Y           LRCiv 54.2(e)(2)            services is adequate.               $    105.00
                          Review and finalize initial disclosures
                          (documents and formal
  187    8/8/2017 ADI     correspondences).                              0.30 $       26.25 Y                                                                        $     26.25
                          Compile and Organize E‐mails for
  188    8/8/2017 TM      Counter Claim.                                 0.70 $    36.75 Y                                                                           $     36.75
                          Review and finalize emails to be
                          released with Defendant's Initial
  192    8/9/2017 ADI     Disclosures.                                   0.80 $    70.00 Y                                                                           $     70.00

                                                                                                                                 The attorney fee and cost
                                                                                                                                 computation are part of
                                                                                                                                 the initial disclosure and
                                                                                                                                 thus this is not
                                                                                                                                 impermissible block
                          Finalize Attorney Fee and cost                                                                         billing. Furthermore, this
                          computations and initial disclosure                                                                    entry has already been
  193    8/9/2017 ADI     pleading and sign same.                        0.20 $    17.50 Y           Block billing               discounted by 50 percent.           $     17.50
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                          Revise and finalize for filing Notice of                                                               Furthermore, this entry
                          Service of Defendant's Initial                                             Lacking appropriate detail. has already been
  198   8/10/2017 ADI     Disclosures.                                   0.20 $    17.50 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.           $     17.50
                                                                                                                                 Both entries go to the
                                                                                                                                 same activity ‐ finalizing
                          Finalize Proposed Joint Case                                                                           the case management
                          Management Plan for Plaintiff's final                                                                  plan. Thus, this entry is
                          review and approval and email to                                                                       not impermissible block
  200   8/14/2017 ADI     Plaintiff regarding same.                      0.60 $   105.00 N           Block billing               billing.                            $    105.00
                          Revise draft Joint Proposed Case
                          Management Plan with Plaintiff's
  201   8/14/2017 ADI     insertions.                                    0.50 $    87.50 N                                                                           $     87.50
                 Time                                                                                                                                       Revised   Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified      The District's Response      Hours     Charge

                          Draft letter to Plaintiff regarding
                          receipt of revisions to Joint Proposed
  202   8/14/2017 ADI     Case Management Plan.                        0.40 $       70.00 N                                                                           $     70.00

                          Review Plaintiff's email with
                          revisions to Joint Case Management
  203   8/14/2017 ADI     Plan and incorporate therein.                0.30 $   52.50 N                                                                               $     52.50
                          Review email from Rebecca Vess
                          regarding current contact
                          information and willingness to assist
  204   8/14/2017 ADI     District.                                    0.20 $       17.50 Y                                                                           $     17.50

                          Review pleadings and draft letter to
                          Plaintiff regarding confirmation of
  205   8/16/2017 ADI     current mailing address.                     0.60 $   105.00 N                                                                              $    105.00

                          E‐mail follow‐up with Plaintiff
                          regarding approval of final Joint
  206   8/17/2017 ADI     Proposed Case Management Plan.               0.30 $       52.50 N                                                                           $     52.50
                          Draft letter to Superintendent
                          regarding submission of Joint
                          Proposed Case Management Plan
  207   8/18/2017 ADI     and current update.                          0.60 $   105.00 N                                                                              $    105.00
                          Draft letter to Plaintiff regarding
                          filing of Joint Proposed Case
                          Management Plan in lieu of
  208   8/18/2017 ADI     approval.                                    0.40 $       70.00 N                                                                           $     70.00
                          Finalize and file Joint Proposed Case                                    Lacking appropriate detail. The description of
  209   8/18/2017 ADI     Management Plan.                             0.20 $       35.00 N        LRCiv 54.2(e)(2)            services is adequate.                  $     35.00
                          Review email from Plaintiff regarding
                          approval of Joint Proposed Case
                          Management Plan and election to
  210   8/18/2017 ADI     file.                                        0.20 $       35.00 N                                                                           $     35.00
                          Compile necessary documentation
                          for creation of pretrial scheduling
                          conference notebook and potential
                          oral argument on Palintiff's Motion
  211   8/23/2017 ADI     to Strike.                                   0.50 $       43.75 Y                                                                           $     43.75
                          Prepare for Pretrial Scheduling
  212   8/27/2017 ADI     Conference.                                  1.00 $   175.00 N                                                                              $    175.00
                                                                                                                               Both entries go to the
                                                                                                                               same activity ‐
                                                                                                                               participating in the
                                                                                                                               pretrial scheduling
                                                                                                                               conference. Thus, this
                          Prepare for and attend Pretrial                                                                      entry is not impermissible
  213   8/28/2017 ADI     Scheduling Conference.                       1.00 $   175.00 N           Block billing               block billing.                         $    175.00
                          Review email notice from court
                          regarding Plaintiff's change of                                          Excessive, redundant or     The District has
  216   8/29/2017 ADI     physical mailing address.                    0.20 $   35.00 N            otherwise unnecessary.      decreased this entry to .1         0.1 $     17.50
                          Review Minute Entry regarding
                          appearance of parties for Rule 16                                        Excessive, redundant or     The District has
  217   8/29/2017 ADI     Scheduling Conference.                       0.20 $   35.00 N            otherwise unnecessary.      decreased this entry to .1         0.1 $     17.50

                                                                                                                             Inter‐office
                                                                                                   Inter‐office              communications relating
                                                                                                   communications should not to the billing of the case
  218   8/30/2017 PMH     Conference with Attorney Ivan.               0.20 $       40.00 N        be billed.                are properly billed.                     $     40.00
                          Review strategy regarding
  219   8/30/2017 PMH     depositions.                                 0.30 $   30.00 Y                                                                               $     30.00
                          Draft letter to Plaintiff regarding
                          failure to timely serve Plaintiff's
  220   8/30/2017 ADI     initial disclosures on Defendant.            0.50 $   43.75 Y                                                                               $     43.75

                          Review Order regarding dismissal of
  222   8/31/2017 PMH     some counterclaims.                          0.50 $       50.00 Y                                                                           $     50.00
                          Review Order regarding affirmative
  223    9/1/2017 PMH     defense.                                     0.40 $       80.00 N                                                                           $     80.00
  224    9/1/2017 ADI     Review Rule 16 Scheduling Order              0.40 $       35.00 Y                                                                           $     35.00
                                                                                                                               This entry has already
                          Calculate dates set forth in                                             Excessive, redundant or     been discounted by 50
  225    9/1/2017 ADI     Scheduling Order.                            0.30 $   26.25 Y            otherwise unnecessary.      percent.                               $     26.25
                          Review Court's Order on Plaintiff's
  226    9/1/2017 ADI     Motion to Strike.                            0.30 $   26.25 Y                                                                               $     26.25
  227    9/8/2017 PMH     Review Initial Disclosure                    0.50 $   50.00 Y                                                                               $     50.00
                          Review Plaintiff's email with list of
  228   9/10/2017 ADI     initial disclosures.                         0.30 $   26.25 Y                                                                               $     26.25

                          Follow‐up with Plaintiff regarding
  229   9/10/2017 ADI     receipt of initial disclosure list.          0.20 $   17.50 Y                                                                               $     17.50
                  Time                                                                                                                                     Revised   Revised
Ref # Date        Keeper   Description                             Hours    Amount       Halved Billing Issue Identified    The District's Response        Hours     Charge
                           Facts investigation regarding
                           Plaintiff's initial discovery and scope
  230    9/14/2017 ADI     thereof.                                    0.20 $      17.50 Y                                                                           $     17.50
                           Revise First Amended Answer to                                       Lacking appropriate detail. The description of
  232   10/23/2017 ADI     Complaint.                                  1.00 $    175.00 N       LRCiv 54.2(e)(2)            services is adequate.                    $    175.00

                           Draft track changes to First Amended
                           Answer to Complaint for filing
  233   10/23/2017 ADI     alongside Notice of Filing.               1.00 $     175.00 N                                                                             $    175.00
                                                                                                                             These entries all go to the
                                                                                                                             same activity ‐ drafting
                                                                                                                             notice of filing amended
                           Draft Notice of Filing Amended                                                                    pleading ‐ and therefore
                           Pleading after review of Local Rules                                                              do not constitute
                           of Civil Procedure governing                                                                      impermissible block
  234   10/23/2017 ADI     amended pleadings.                        0.50 $      87.50 N         Block billing               billing.                                $     87.50
                                                                                                 Lacking appropriate detail. The description of
  235   10/25/2017 PMH     Review and Revise counterclaim.           1.00 $     100.00 Y         LRCiv 54.2(e)(2)            services is adequate.                   $    100.00

                           Study cases from 9th Circuit and 2
  237   10/26/2017 EAP     District Court findings on pleadings.     0.90 $     175.50 N                                                                             $    175.50
                           Research regarding standards for
  238   10/26/2017 EAP     pleading, fees against parent.            0.80 $     156.00 N                                                                             $    156.00
                           Facts investigation regarding First                                   Lacking appropriate detail. The description of
  239   10/26/2017 ADI     Amended Answer.                           0.30 $      52.50 N         LRCiv 54.2(e)(2)            services is adequate.                   $     52.50
                                                                                                                             The description of
                                                                                                                             services is adequate.
                                                                                                                             Furthermore, the entry
                           Revise First Amended Answer and                                       Lacking appropriate detail. has already been
  240   10/26/2017 ADI     Counterclaim.                             1.30 $     113.75 Y         LRCiv 54.2(e)(2)            discounted by 50 percent.               $    113.75
                                                                                                                             The description of
                                                                                                                             services is adequate.
                                                                                                                             Furthermore, the entry
                           Finalize for filing First Amended                                     Lacking appropriate detail. has already been
  241   10/26/2017 ADI     Answer and Counterclaim.                  0.50 $      43.75 Y         LRCiv 54.2(e)(2)            discounted by 50 percent.               $     43.75
                                                                                                                             The description of
                                                                                                                             services is adequate.
                                                                                                                             Furthermore, the entry
                           Review and revise Amened Answer                                       Lacking appropriate detail. has already been
  242   10/26/2017 PMH     and Counterclaim.                         1.00 $     100.00 Y         LRCiv 54.2(e)(2)            discounted by 50 percent.               $    100.00
                                                                                                                             The description of
                                                                                                                             services is adequate.
                                                                                                                             Furthermore, the entry
                           Review and revise third draft of                                      Lacking appropriate detail. has already been
  243   10/26/2017 PMH     counterclaim and finalize.                3.00 $     300.00 Y         LRCiv 54.2(e)(2)            discounted by 50 percent.               $    300.00

  245    11/1/2017 ADI     Review Plaintiff's Initial Disclosures.   0.70 $      61.25 Y                                                                             $     61.25

                           Facts investigation regarding
  246    11/3/2017 ADI     underlying claims and case options.       0.60 $     105.00 N                                                                             $    105.00
                           Review confirmation of transfer of
                           administrative records to federal
                           court in underlying due process
  247    11/3/2017 ADI     complaints on appeal.                     0.20 $      35.00 N                                                                             $     35.00
                                                                                                                             The description of
                                                                                                                             services is adequate.
                                                                                                                             Furthermore, the entry
                                                                                                 Lacking appropriate detail. has already been
  248    11/5/2017 PMH     Review and revise Motion to Strike.       0.50 $      50.00 Y         LRCiv 54.2(e)(2)            discounted by 50 percent.               $     50.00

                           Calclulate deadline to file Response                                  Excessive, redundant or     The District has
  249    11/6/2017 ADI     to Motion to Strike.                      0.20 $      17.50 Y         otherwise unnecessary.      decreased this entry to .1          0.1 $      8.75
  250    11/6/2017 ADI     Review Motion to Strike.                  0.20 $      17.50 Y                                                                             $     17.50
                           Facts investigation regarding Rule 11
                           Sanctions related to recent Motion
  251    11/8/2017 ADI     to Strike.                                0.30 $      26.25 Y                                                                             $     26.25
                           Review Motion to Dismiss under
  252    11/8/2017 PMH     John's.                                   0.40 $      40.00 Y                                                                             $     40.00
                           Research pro se representation on
                           behalf of minor children under
                           federal law and 9th Circuit
  254    11/9/2017 ADI     precedent.                                1.40 $     245.00 N                                                                             $    245.00
                  Time                                                                                                                                       Revised   Revised
Ref # Date        Keeper   Description                               Hours   Amount         Halved Billing Issue Identified      The District's Response     Hours     Charge
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                           Research related to Motion to Strike                                      Lacking appropriate detail. has already been
  255   11/10/2017 ADI     Defendant's Amended Counterclaim.             1.00 $    87.50 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                           Draft Response to Motion to Strike                                        Lacking appropriate detail. has already been
  257   11/10/2017 ADI     Defendant's Amended Counterclaim.             1.50 $   131.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.             $    131.25
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                           Revise Response to Motion to Strike                                       Lacking appropriate detail. has already been
  258   11/11/2017 ADI     Defendant's Amended Counterclaim.             1.00 $    87.50 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.             $     87.50
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                           Review Motion to Strike and                                                                           Furthermore, the entry
                           Defendant's response; revise                                              Lacking appropriate detail. has already been
  259   11/16/2017 PMH     response.                                     1.00 $   100.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.             $    100.00
                           Finalize for filing the Response to
                           Plaintiff's Second Motion to Strike
                           and calendar deadline for Plaintiff to
  260   11/16/2017 ADI     file reply.                                   0.20 $       17.50 Y                                                                          $     17.50
                           Facts investigation regarding oral
  262   11/20/2017 ADI     and written depositions.                      0.60 $    52.50 Y                                                                             $     52.50
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Furthermore, the entry
                           Review file and prepare                                                   Lacking appropriate detail. has already been
  263   11/20/2017 PMH     counterclaim.                                 0.80 $       80.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.             $     80.00

                           Research remote (i.e., telephonic or
                           video‐conferencing) oral depositions
  266   11/21/2017 ADI     in federal Rules of Civil Procedure.          0.30 $    26.25 Y                                                                             $     26.25
                           Review deposition schedule/Court
  267   11/21/2017 PMH     Order.                                        0.30 $       30.00 Y                                                                          $     30.00
                           Review deposition requirements of
  269   11/22/2017 PMH     Federal Court.                                0.50 $       50.00 Y                                                                          $     50.00

                           Review Notice of Filing/Lodging of
  282   11/30/2017 ADI     Administrative Record by Plaintiff.           0.20 $    35.00 N                                                                             $     35.00
                           Review filing by Court regarding
  283   11/30/2017 ADI     receipt of Administrative Record.             0.20 $       35.00 N                                                                          $     35.00

                           Facts investigation regarding
                           timeline for drafting of affidavits and
  284   11/30/2017 ADI     deposition of Matthew Oskowis.                0.30 $    26.25 Y                                                                             $     26.25
                                                                                                                                 The description of
                                                                                                                                 services is adequate.
                                                                                                                                 Moreover, the content of
                                                                                                                                 the letter is subject to
                                                                                                                                 attorney client privilege
                                                                                                                                 and the entry has already
                                                                                                     Lacking appropriate detail. been discounted by 50
  286    12/1/2017 ADI     Draft letter to Trust                         0.60 $       52.50 Y        LRCiv 54.2(e)(2)            percent.

                           Facts investigation regarding
                           projected time for affidavits, witness
                           consultation, deposition and Motion
  287    12/1/2017 ADI     for Summary Judgment.                         0.20 $       17.50 Y                                                                          $     17.50
                           Research regarding attorneys fees
  289    12/5/2017 EAP     standard                                      1.00 $   195.00 N                                                                             $    195.00

                           Draft letter to Plaintiff regarding
  290    12/6/2017 ADI     Notice of Intent to file 12© Motion.          0.50 $    87.50 N                                                                             $     87.50
                           Research "improper purpose" under
  295    12/7/2017 EAP     IDEA                                          2.00 $   390.00 N                                                                             $    390.00
                           Research for award of attorneys
  296    12/7/2017 EAP     fees, IDEA                                    1.40 $   273.00 N                                                                             $    273.00
                           Study cases discussing improper
  297    12/7/2017 EAP     purpose from around nation                    1.40 $   273.00 N                                                                             $    273.00
                           Research regarding "frivolous" case
  298    12/7/2017 EAP     under IDEA                                    1.20 $   234.00 N                                                                             $    234.00
                           Review caselaw on pleading
  301    12/8/2017 NDS     standards and 28 USC 1415(i)(3)               1.50 $   262.50 N                                                                             $    262.50
                  Time                                                                                                                                         Revised   Revised
Ref # Date        Keeper   Description                              Hours   Amount         Halved Billing Issue Identified        The District's Response      Hours     Charge
                           Study cases finding improper
  302    12/8/2017 EAP     purpose                                      0.50 $       97.50 N                                                                             $     97.50

                           summarize key factors for improper
                           purpose, cases where rejected as not
  303    12/8/2017 EAP     improper or findings was improper            0.70 $   136.50 N                                                                                $    136.50
                           Facts investigation regarding
                           affidavits, prima facie elements, and
  304    12/8/2017 ADI     proving counterclaim.                        2.20 $   192.50 Y                                                                                $    192.50
                                                                                                                                The description of
                                                                                                                                services is adequate.
                                                                                                                                Furthermore, this entry
                           Develop case plan; identify issues                                       Lacking appropriate detail. has already been
  305    12/8/2017 RGT     and response.                                2.10 $   204.75 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                           Strategy for next steps in Federal #4,
                           Affidavits, Motion for Summary
  306    12/8/2017 EAP     Judgment                                     1.30 $   126.75 Y                                                                                $    126.75
                                                                                                                                The description of
                                                                                                                                services is adequate.
                                                                                                                                Furthermore, this entry
                           Develop case plan and research                                           Lacking appropriate detail. has already been
  307    12/8/2017 PMH     Memorandum                                   2.00 $   200.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                                The description of
                                                                                                                                services is adequate.
                                                                                                                                Furthermore, this entry
                                                                                                    Lacking appropriate detail. has already been
  311   12/11/2017 PMH     Review Request for Discovery.                0.80 $       80.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                $     80.00
                           Review 1/22/16 D.P. transcript of
  313   12/12/2017 NDS     Tiffany Wilson testimony.                    2.20 $   192.50 Y                                                                                $    192.50

                           Review 1/21/16 transcript testimony
  314   12/12/2017 NDS     of Rebecca Vess and Michael Ramus            1.50 $   131.25 Y                                                                                $    131.25

                           Review Oskowis Initial Disclosure
  319   12/14/2017 NDS     pet873‐936; 1/30/2015 transcript             2.70 $   236.25 Y                                                                                $    236.25
                           Review Oskowis initial disclosure:
  320   12/15/2017 NDS     pet873‐733                                   3.00 $   262.50 Y                                                                                $    262.50

                           Review Oskowis initial disclosure,
                           pet.733‐661; 4/12/2014 transcript of
  321   12/15/2017 NDS     Traci Parry.                                 3.00 $   262.50 Y                                                                                $    262.50
                           Review Plaintiff's First Request for
  322   12/15/2017 ADI     Production.                                  0.40 $    35.00 Y                                                                                $     35.00
                           Review Local Rules and Rule 34 and
  323   12/15/2017 ADI     26 of Fed. R. Civ. P.                        0.60 $    52.50 Y                                                                                $     52.50
                           Research caselaw on improper
                           purpose; Bethleham Sch. Dist. V.
  326   12/16/2017 NDS     Zhou                                         0.50 $       87.50 N                                                                             $     87.50

                                                                                                    Lacking appropriate detail.   The District has
  327   12/18/2017 PMH     Review notice letter and sign.               0.40 $       80.00 N        LRCiv 54.2(e)(2)              decreased this entry to .2         0.2 $     40.00
                           Initial determination of elements;                                       Lacking appropriate detail.   The description of
  328   12/18/2017 RGT     proof response, use of affidavits.           1.90 $   370.50 N           LRCiv 54.2(e)(2)              services is adequate.
                           Review pet. 658‐661, transcripts
  329   12/18/2017 NDS     from Nov. 2013 D. P. Proceedings.            2.50 $   218.75 Y                                                                                $    218.75
                                                                                                                                The description of
                                                                                                                                services is adequate.
                                                                                                                                Furthermore, this entry
                           Review Request for Production of                                         Lacking appropriate detail. has already been
  330   12/18/2017 PMH     Documents.                                   0.60 $       60.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                $     60.00
                           Facts regarding objections to
                           Request for Production submitted by
  331   12/18/2017 ADI     Plaintiff.                                   0.40 $    35.00 Y                                                                                $     35.00
                           Research regarding Zhu case,
  336   12/19/2017 EAP     subsequent history.                          0.50 $    97.50 N                                                                                $     97.50

                           Review casefile nad notes, organizing
  337   12/19/2017 NDS     information for affidavits.                  1.50 $   131.25 Y                                                                                $    131.25
                           Telephone conference with Sara
                           Leon regarding Motion for Summary
  338   12/19/2017 PMH     Judgment.                                    1.00 $   100.00 Y                                                                                $    100.00

                           Research caselaw: Rule 11, standard
                           of review, sufficiency of allegations,
  344   12/20/2017 NDS     IDEA pleading standards.                     1.50 $   262.50 N                                                                                $    262.50
                           Review pleadings in Texas fees case,
  345   12/20/2017 EAP     research citations                           0.60 $   117.00 N                                                                                $    117.00
                  Time                                                                                                                                   Revised   Revised
Ref # Date        Keeper   Description                         Hours    Amount      Halved Billing Issue Identified         The District's Response      Hours     Charge
                           Review
                           documents/pleadings/motions
                           forwarded by Texas attorney; review
                           Memorandum regarding Zhou
  346   12/20/2017 ADI     decision.                               0.60 $    105.00 N                                                                              $    105.00

  347   12/20/2017 EAP     Draft summary regarding Zhou case      0.40 $       78.00 N                                                                             $     78.00
  348   12/20/2017 NDS     Draft MSJ: Background info.            1.60 $      280.00 N                                                                             $    280.00

  349   12/20/2017 NDS     Draft MSJ; count 1 of counterclaim.    4.20 $      735.00 N                                                                             $    735.00
  353   12/22/2017 NDS     Edit MSJ: Counterclaims.               1.00 $      175.00 N                                                                             $    175.00
                           Draft MSJ on counterclaims: Intro
  356   12/26/2017 NDS     and Conclusion.                        2.00 $      350.00 N                                                                             $    350.00
  357   12/26/2017 NDS     Draft MSJ on counterclaims             0.30 $       52.50 N                                                                             $     52.50
                           Edit and Revise MSJ on
                           counterclaims: added harassment
  358   12/27/2017 NDS     claim.                                 3.00 $      525.00 N                                                                             $    525.00
  359   12/28/2017 NDS     Revise MSJ: counterclaims              1.00 $      175.00 N                                                                             $    175.00

                           Email partners draft of MSJ on                                                                   Inter‐office
                           counterclaims, discussing thoughts                                 Inter‐office                  communications relating
                           and strategies moving forward                                      communications should not     to the processing of the
  360   12/28/2017 NDS     regarding Rule 12(c) motion.           1.00 $      175.00 N        be billed.                    case are properly billed.              $    175.00
                                                                                              Lacking appropriate detail.   The description of the
  361     1/1/2018 PMH     Review extensive research.             0.50 $      100.00 N        LRCiv 54.2(e)(2)              services is adequate.
                                                                                              Lacking appropriate detail.   The description of
  362     1/2/2018 PMH     Review file and e‐mails.               0.30 $       60.00 N        LRCiv 54.2(e)(2)              services is adequate.
                           Draft Response to Plaintiff's First
                           Request for Production (Preliminary
                           Statement, General Objections, and
                           Objections to Instructions and
  363     1/2/2018 ADI     Definitions).                          2.00 $      175.00 Y                                                                             $    175.00
                                                                                              Lacking appropriate detail. The description of
  369     1/3/2018 ADI     Review draft analysis for Motion.      0.30 $       52.50 N        LRCiv 54.2(e)(2)            services is adequate.                    $     52.50

                                                                                                                            Inter‐office
                                                                                              Inter‐office                  communications relating
                           Conference with Alex regarding                                     communications should not     to the processing of the
  370     1/3/2018 NDS     supplemental disclosures.              0.20 $       17.50 Y        be billed.                    case are properly billed.              $     17.50
                                                                                              Lacking appropriate detail.   The description of
  371     1/3/2018 RGT     Review correspondence and reply.       0.30 $       29.25 Y        LRCiv 54.2(e)(2)              services is adequate.                  $     29.25

                           Draft Notice of sService of Response                               Lacking appropriate detail. The Description of
  372     1/3/2018 ADI     to Request for Production.             0.30 $       26.25 Y        LRCiv 54.2(e)(2)            services is adequate.                    $     26.25
                                                                                                                          The alleged duplicate was
                           Draft Objections and Responses to                                                              a no charge and has been
                           Plaintiff's First request for                                      Duplicate of no charge      removed from this excel
  373     1/3/2018 ADI     Production.                            1.80 $      157.50 Y        #379                        spread sheet.
                           Preview pleadings in prior
                           consolidated hearing from
  374     1/3/2018 ADI     2013/2014 for disclsoure.              0.40 $       35.00 Y                                                                             $     35.00
                           Facts investigation regarding
  375     1/3/2018 ADI     supplemental disclosure.               0.20 $       17.50 Y                                                                             $     17.50
                                                                                              Lacking appropriate detail. The description of
  376     1/3/2018 ADI     Draft Supplemental Disclosure.         0.30 $       26.25 Y        LRCiv 54.2(e)(2)            services is adequate.                    $     26.25

                                                                                                                        Inter‐office
                           Prepare for attorney meeting on all                                Inter‐office              communications relating
                           pending Oskowis matters with                                       communications should not to the processing of the
  382     1/4/2018 NDS     Patrice, Gehl, Alex, Eve, Sheri.       0.50 $       87.50 N        be billed.                case are properly billed.                  $     87.50

                                                                                                                            This entry is sufficiently
                                                                                                                            specific to determine
                                                                                                                            whether the time allotted
                                                                                                                            is reasonable.
                                                                                                                            Furthermore, the entry
                           Develop litigation plan; draft                                                                   has already been
  383     1/4/2018 RGT     deposition Questions.                  1.20 $      117.00 Y        Block billing                 discounted by 50 percent.              $    117.00
                                                                                                                          The description of
                                                                                                                          services is adequate.
                                                                                                                          Furthermore, the entry
                           Facts investigation regarding                                      Lacking appropriate detail. has already been
  384     1/4/2018 ADI     litigation strategy.                   0.30 $       26.25 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                $     26.25
                                                                                                                          The description of
                                                                                                                          services is adequate.
                                                                                                                          Furthermore, the entry
                           Consider strategy regarding next                                   Lacking appropriate detail. has already been
  385     1/4/2018 EAP     steps.                                 0.50 $       48.75 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                 Time                                                                                                                                         Revised   Revised
Ref # Date       Keeper   Description                               Hours   Amount         Halved Billing Issue Identified      The District's Response       Hours     Charge

                          Research and review Fed. R. Civ. P.
  389    1/5/2018 ADI     28 and 30 regarding depositions               0.40 $       35.00 Y                                                                            $     35.00
                          Draft 12(c) motion for judgmenet on                                                                   The alleged duplicate was
                          the pleadings ‐ background,                                                                           a no charge and has been
                          statement of facts, research on 12(c)                                     Duplicate of no charge      removed from this excel
  391    1/5/2018 NDS     standards.                                    1.75 $   153.13 Y           #392                        spread sheet.

                          Facts investigationg regarding
                          revisions to and finalizing of Reponse
                          to Plaintiff's Request for Production;
  394    1/7/2018 ADI     finalizie for service on Plaintiff.           0.40 $    35.00 Y                                                                               $     35.00

                                                                                                                                The description of the
                                                                                                                                service is adequate.
                                                                                                    Lacking appropriate detail. Moreover, subject to
  395    1/7/2018 ADI     Draft letter to Trust.                        0.40 $       35.00 Y        LRCiv 54.2(e)(2)            attorney client privilege

                          Facts investigation regarding
                          remaining disclosures and audio
  397    1/8/2018 ADI     from OAH prehearing conferences.              0.30 $       26.25 Y                                                                            $     26.25

                          Review draft Response and Request
  398    1/8/2018 EAP     for Production, comments                      0.80 $       78.00 Y                                                                            $     78.00
                          Research standard review for 12 (c)
                          motions; Research how they relate                                                                     The alleged duplicate was
                          to 1415(i)(2) appeals; draft                                                                          a no charge and has been
                          "Standard of Review: Fed. R. Civ. P.                                      Duplicate of no charge      removed from this excel
  399    1/8/2018 NDS     (12(c) " section.                             2.60 $   227.50 Y           #400                        spread sheet.
                          Finalize Response to Plaintiff's First                                    Lacking appropriate detail. The description of
  402    1/9/2018 ADI     Request for Production.                       0.40 $    35.00 Y           LRCiv 54.2(e)(2)            services is adequate.                   $     35.00
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                          Revise/Edit Rule 12(c) Motion for                                         Duplicate of no charge      removed from this excel
  404    1/9/2018 NDS     Judgment on the Pleadings.                    0.40 $       35.00 Y        #409                        spread sheet.
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                          Draft 12(c) motion, Analysis section                                      Duplicate of no charge      removed from this excel
  405    1/9/2018 NDS     and Count 1.                                  0.90 $       78.75 Y        #408                        spread sheet.
                                                                                                                                The alleged duplicate was
                          Draft 12(c) Motion for Judgment on                                                                    a no charge and has been
                          the Pleadings, update analysis                                            Duplicate of no charge      removed from this excel
  406    1/9/2018 NDS     section and draft Counts 1, 2, and 3.         1.30 $   113.75 Y           #407                        spread sheet.
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                          Edit 12(c) motion for judgment on                                         Duplicate of no charge      removed from this excel
  411   1/10/2018 NDS     the pleadings: analysis section.              0.35 $       30.63 Y        #416                        spread sheet.
                                                                                                                                The alleged duplicate was
                          Draft 12(c) Motion for Judgment on                                                                    a no charge and has been
                          the Pleadings; Count 3, Conclusion                                        Duplicate of no charge      removed from this excel
  412   1/10/2018 NDS     sections.                                     1.00 $       87.50 Y        #415                        spread sheet.
                                                                                                                                The alleged duplicate was
                          Research whether 12(c) motion in                                                                      a no charge and has been
                          this context, if granted, is with                                         Duplicate of no charge      removed from this excel
  413   1/10/2018 NDS     prejudice or without.                         0.35 $       30.63 Y        #417                        spread sheet.
                          Edit Rule 12(c) Motion for Judgment                                       Lacking appropriate detail. The descripton of the
  414   1/10/2018 NDS     on the Pleadings.                             0.70 $    61.25 Y           LRCiv 54.2(e)(2)            services is adequate.                   $     61.25
                          Edit 12(c) Motion for Judgment on
                          the Pleadings; revise count 3
  420   1/11/2018 NDS     analysis.                                     0.80 $    70.00 Y                                                                               $     70.00
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                          Reviewed Fed 4 Amended Answer to                                          Duplicate of no charge      removed from this excel
  421   1/12/2018 SA      determine disclosure needs.                   0.35 $       22.75 Y        #429                        spread sheet.
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                          Prepare Supplemental Disclosure                                           Duplicate of no charge      removed from this excel
  422   1/12/2018 SA      Fed 4                                         0.70 $       45.50 Y        #426                        spread sheet.
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                                                                                                    Duplicate of no charge      removed from this excel
  423   1/12/2018 SA      Research Initial Disclosure Docs              0.50 $       32.50 Y        #428                        spread sheet.
                                                                                                                                This entry describes
                                                                                                                                services both related to
                          Review Federal Rules of Civil                                                                         drafting the notice of oral
                          Procedure regarding Notice of                                                                         deposition and thus are
                          Deposition; draft Notice to Plaintiff                                                                 not impermissible block
  432   1/15/2018 ADI     of Oral deposition.                           0.70 $    61.25 Y           Block billing               billing.                                $     61.25
                          Draft Notice of Service on Plaintiff of
  433   1/15/2018 ADI     Notice of Deposition.                         0.30 $    26.25 Y                                                                               $     26.25
                          Review Motion for Judgment on the
  434   1/15/2018 ADI     Pleadings.                                    0.30 $       26.25 Y                                                                            $     26.25
                 Time                                                                                                                                         Revised     Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified     The District's Response         Hours       Charge
                          Facts investigation regarding
  435   1/16/2018 ADI     discovery to be supplemented.                1.00 $    87.50 Y                                                                                  $     87.50
                          Reviewed Model Rules of Civil
  436   1/16/2018 SA      Procedure for Depositions.                   0.20 $    13.00 Y                                      This entry describes                        $     13.00
                                                                                                                              services that are both
                                                                                                                              related to drafting of the
                                                                                                                              Rule 12(c) motion for
                                                                                                                              judgment on the
                          Edit 12(c) Motion for Judgment on                                                                   pleadings and thus are
                          the Pleadings; email draft to Team                                                                  not impermissible block
  437   1/16/2018 NDS     for input.                                   0.50 $    43.75 Y           Block billing              billing.                                    $     43.75

                          Finalize letter to Plaintiff regarding
  438   1/16/2018 ADI     notice of intent to file 12(c) Motion.       0.30 $    26.25 Y                                                                                  $     26.25
                                                                                                                               The alleged duplicate was
                                                                                                                               a no charge and has been
                          Prepare Discovery for Supplemental                                       Duplicate of no charge      removed from this excel
  442   1/18/2018 SA      Disclosure                                   0.90 $       58.50 Y        #444                        spread sheet.
                          Review and revise Judgment on the                                        Lacking appropriate detail. The description of
  443   1/18/2018 PMH     Pleadings.                                   0.80 $       80.00 Y        LRCiv 54.2(e)(2)            services is adequate.                      $     80.00
                          Review 17C and draft deposition
  448   1/20/2018 RGT     questions.                                   1.10 $   107.25 Y                                                                                  $    107.25
                          Edit 12(c) motion for judgment on
                          the pleadings in Fed #4 after                                                                       The alleged duplicate was
                          receiving input form Attorney                                                                       a no charge and has been
                          Horstman, Attorney Tucker, and                                           Duplicate of no charge     removed from this excel
  451   1/21/2018 NDS     Attorney Ivan.                               0.75 $       65.63 Y        #458                       spread sheet.
                          Facts investigation regarding 12(c)
  452   1/21/2018 ADI     Motion and revisions.                        1.60 $   140.00 Y                                                                                  $    140.00
                                                                                                                               Work product privilege.
                                                                                                                               Nonetheless, the District
                          Conference and lunch with Attorney                                       Lacking appropriate detail. has decreased this entry
  459   1/22/2018 ADI     Tucker.                                      1.20 $   105.00 Y           LRCiv 54.2(e)(2)            to .5                                0.5
                                                                                                                               The alleged duplicate was
                                                                                                                               a no charge and has been
                          Edit 12(c) Motion for Judgment on                                        Duplicate of no charge      removed from this excel
  461   1/22/2018 NDS     the Pleadings.                               0.80 $       70.00 Y        #461                        spread sheet.

                                                                                                                              All of the activities in this
                                                                                                                              billing relate to to the
                          Review Fed. R. Civ. P. 45 regarding                                                                 preparation of the notice
                          proof of service of subpoena and                                                                    and subpoena for
                          tendering fees; review 28 U.S.C.                                                                    Plaintiff's deposition.
                          1821 regarding per diem mileage and                                                                 Therefore it is not
                          attendance fees; review uniformed                                                                   impermissible block
                          table of distances and mileage                                                                      billing. Furthermore, this
                          reimbursement rates from                                                                            entry has already been
  478   1/29/2018 ADI     Administrator of General Services.           1.00 $       87.50 Y        Block billing              discounted by 50 percent.                   $     87.50
                          Telephone call to Plaintiff and
                          voicemail regarding availability to
                          receive Notice of Deposition and
  479   1/30/2018 ADI     subpoena.                                    0.20 $    17.50 Y                                                                                  $     17.50
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Furthermore, this entry
                          Draft Response to Plaintiff's Motion                                     Lacking appropriate detail. has already been
  488   1/31/2018 ADI     to Strike.                                   2.30 $   201.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                  $    201.25
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Furthermore, this entry
                          Revise and finalize Notice of Taking                                     Lacking appropriate detail. has already been
  490    2/1/2018 ADI     Deposition.                                  0.30 $    26.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                  $     26.25

                                                                                                                              All of the activities in this
                                                                                                                              billing relate to a
                                                                                                                              communication with
                                                                                                                              Plaintiff, a phone call and
                                                                                                                              an email. Therefore it is
                                                                                                                              not impermissible block
                          Voicemail to Plaintiff regarding                                                                    billing. Furthermore, this
                          personal service of subpoena; follow‐                                                               entry has already been
  491    2/1/2018 ADI     up email.                                    0.50 $    43.75 Y           Block Billing              discounted by 50 percent.                   $     43.75
                 Time                                                                                                                                         Revised   Revised
Ref # Date       Keeper   Description                             Hours   Amount         Halved Billing Issue Identified      The District's Response         Hours     Charge

                                                                                                                              All of the activities in this
                                                                                                                              billing relate to a revision
                                                                                                                              of the Rule 12(c) motion.
                                                                                                                              Therefore it is not
                          Review response to motion to strike                                                                 impermissible block
                          out 12(c) motion. Suggest edits for                                                                 billing. Furthermore, this
                          Attorney Horstman and Ivan and                                                                      entry has already been
  493    2/1/2018 NDS     discuss same with Attorney Ivan.            2.00 $   175.00 Y           Block billing               discounted by 50 percent.                 $    175.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, this entry
                          Revise Response to Plaintiff's Motion                                   Lacking appropriate detail. has already been
  494    2/1/2018 ADI     to Strike                                   0.60 $       52.50 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.                 $     52.50

                                                                                                                              Inter‐office
                                                                                                                              communications relating
                                                                                                                              to the processing of the
                          Conference with Attorney Alex Ivan                                                                  case are properly billed.
                          and Paralegal Sheri F‐S on                                              Block billing. Inter‐office Furthermore, this entry
                          supplemental disclosures in Fed. #4.                                    communications should not has already been
  496    2/2/2018 NDS     Redact certain bills for disclosure.        0.50 $    43.75 Y           be billed.                  discounted by 50 percent.                 $     43.75
                          Review e‐mail from Matt Oskowis
                          (x2) regarding disclosure and service
  497    2/2/2018 PMH     of subpoena.                                0.30 $    30.00 Y                                                                                 $     30.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, this entry
                          Review and revise response to                                           Lacking appropriate detail. has already been
  498    2/2/2018 PMH     Motion to Strike.                           0.30 $    30.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                 $     30.00
                          Draft letter to District Finance and
                          Business Manager regarding:
  499    2/5/2018 SA      Discovery Requests.                         0.30 $       19.50 Y                                                                              $     19.50
                          Telephone call with Paula Tallini,
                          Process Server regarding: serving
  500    2/5/2018 SA      Mr. Oskowis at the IEP meeting.             0.20 $       13.00 Y                                                                              $     13.00
                          Review, revise and finalize letter to
                          Kathleen Hutchison regarding
  501    2/5/2018 ADI     employee information.                       0.50 $    43.75 Y                                                                                 $     43.75

                          Review, revise and finalize letter to
                          finance director regarding invoices,
  502    2/5/2018 ADI     etc. from Dr. Trina Spencer.                0.50 $       43.75 Y                                                                              $     43.75

                          Phone call with Paula Tallini
  503    2/5/2018 SA      regarding: serving Matthew Oskowis          0.20 $       13.00 Y                                                                              $     13.00

                                                                                                                              Attorney client privilege.
                                                                                                                              Furthermore, this entry
                                                                                                  Lacking appropriate detail. has already been
  504    2/5/2018 PMH     Review and revise letter to Trust.          0.20 $       20.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                          Review email response from H.R.
                          Director regarding timeline for
                          provision of employee
  505    2/6/2018 ADI     documentation.                              0.20 $    17.50 Y                                                                                 $     17.50
                          Review Plaintiff's Response to
  513    2/7/2018 ADI     Defendant's 12(c) Motion.                   0.30 $    52.50 N                                                                                 $     52.50

                          Review response from H.R. Director
  514    2/7/2018 ADI     regarding employee information.             0.20 $       17.50 Y                                                                              $     17.50
                          Review Oskowis mandatory initial
  515    2/7/2018 PMH     disclosure.                                 0.30 $    30.00 Y                                                                                 $     30.00
                          Review emails regarding Oskowis
  516    2/7/2018 PMH     avoiding service and respond.               0.20 $    20.00 Y                                                                                 $     20.00
                          Review initial discovery disclosure
  520    2/8/2018 PMH     (Oskowis)                                   0.60 $       60.00 Y                                                                              $     60.00
                                                                                                  Lacking appropriate detail. The description of
  523    2/9/2018 PMH     Review strategy                             0.30 $       60.00 N        LRCiv 54.2(e)(2)            services is adequate.
                                                                                                                              All of the services
                                                                                                                              described are related to
                                                                                                                              the acceptance of service
                                                                                                  Block billing. Lacking      and thus do not
                          Draft, revise and finalize acceptance                                   appropriate detail. LRCiv   constitute impermissible
  524    2/9/2018 ADI     of service; send to Plaintiff.              0.50 $    43.75 Y           54.2(e)(2)                  block billing.                            $     43.75
                                                                                                                              The alleged duplicate was
                          Draft Reply to Matt's Response to                                                                   a no charge and has been
                          our 12(c) Motion for judgment on                                                                    removed from this excel
  529   2/12/2018 NDS     the Pleadings.                              3.60 $   630.00 N           Duplicate #530              spread sheet.
                 Time                                                                                                                                       Revised    Revised
Ref # Date       Keeper   Description                              Hours   Amount        Halved Billing Issue Identified        The District's Response     Hours      Charge
                          Draft Reply to Matt's Response to
                          our 12(c) Motion for judgment on                                        Lacking appropriate detail.
  530   2/12/2018 NDS     the Pleadings.                               2.20 $   385.00 N          LRCiv 54.2(e)(2)                                                      $   385.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                          Draft Acceptance of Service for                                         Lacking appropriate detail. has already been
  531   2/12/2018 SA      Subpoena                                     0.20 $    13.00 Y          LRCiv 54.2(e)(2)            discounted by 50 percent.                 $    13.00
  532   2/12/2018 PMH     Review emails regarding service              0.30 $    30.00 Y                                                                                $    30.00
                          Edit Reply on 12(c) motion
                          addressing attorney Alex Ivan's
  535   2/14/2018 NDS     Comments                                     1.00 $   175.00 N                                                                                $   175.00
                          Review and revise Reply to Plaintiff's                                  Lacking appropriate detail. The description of
  536   2/14/2018 ADI     Response.                                    0.80 $   140.00 N          LRCiv 54.2(e)(2)            services is adequate.                     $   140.00
                          Revise and finalize for filing
  537   2/14/2018 ADI     Defendant's Reply Brief.                     0.70 $   122.50 N                                                                                $   122.50
                          Finalize Reply on 12(c) motion
                          addressing attorney Alex Ivan's
  538   2/14/2018 NDS     Comments                                     0.60 $   105.00 N                                                                                $   105.00
                                                                                                  Lacking appropriate detail. The description of
  539   2/14/2018 PMH     Review, reply and revise.                    0.50 $   100.00 N          LRCiv 54.2(e)(2)            services is adequate.                     $   100.00
  540   2/14/2018 PMH     Review Joint Statement.                      0.30 $    60.00 N                                                                                $    60.00
                                                                                                  Lacking appropriate detail. The description of
  541   2/14/2018 ADI     Draft Motion to Summary Judgment.            1.50 $   262.50 N          LRCiv 54.2(e)(2)            services is adequate.                     $   262.50
                          Facts investigation regarding
                          applicability of prevailing party test
  543   2/15/2018 ADI     to Defendants.                               0.60 $   105.00 N                                                                                $   105.00
                                                                                                                                The alleged duplicate was
                                                                                                                                a no charge and has been
                                                                                                                                removed from this excel
  544   2/15/2018 ADI     Draft Summary Judgment Motion.               1.50 $   262.50 N          Duplicate of #541             spread sheet.
  547   2/16/2018 PMH     Review prevailing party cases.               0.50 $   100.00 N                                                                                $   100.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  550   2/17/2018 RGT     Draft questions for deposition.              3.40 $   331.50 Y          LRCiv 54.2(e)(2)            discounted by 50 percent.                 $   331.50
                                                                                                                                All of the services
                                                                                                                                described are related to
                                                                                                                                the preparation for the
                                                                                                                                deposition and thus do
                                                                                                                                not constitute
                                                                                                                                impermissible block
                                                                                                                                billing. Furthermore, the
                          Review complaint and counterclaim;                                                                    entry has already been
  552   2/18/2018 RGT     draft questions for deposition.              3.90 $   380.25 Y          Block billing                 discounted by 50 percent.               $   380.25
                                                                                                                                All of the services
                                                                                                                                described are related to
                                                                                                                                the preparation for the
                                                                                                                                deposition and thus do
                                                                                                                                not constitute
                                                                                                                                impermissible block
                                                                                                                                billing. Furthermore, the
                          Internet search for Oskowis                                                                           entry has already been
  553   2/19/2018 RGT     websites; draft final questions.             4.20 $   409.50 Y          Block billing                 discounted by 50 percent.               $   409.50
                                                                                                                                All of the services
                                                                                                                                described are related to
                                                                                                                                the preparation for the
                                                                                                                                deposition and thus do
                                                                                                                                not constitute
                          Prepare for deposition; conduct                                                                       impermissible block
                          deposition; follow up regarding                                                                       billing. Furthermore, the
                          deposition information                                                                                entry has already been
  556   2/20/2018 RGT     Olmsted/Mesa/Tav.                            4.80 $   468.00 Y          Block billing                 discounted by 50 percent.               $   468.00
                          Research prevailing party
  564   2/21/2018 ADI     determination/eligibility.                   0.70 $   122.50 N                                                                                $   122.50
                          Review email from Sally Cadigan
  565   2/21/2018 ADI     regarding Oskowis call to public.            0.20 $    35.00 N                                                                                $    35.00

                          Telephone conference with Danielle
                          Allocco, Director of Chrysalus                                          Inconsistent billing. Refer The District has deleted
  573   2/23/2018 ADI     Academy regarding subpoena.                  0.40 $       70.00 N       to #567, 571, 572, and 578 this entry.                              0 $        ‐

                          Review Oskowis evaluation regarding
  577   2/26/2018 PMH     EIS submission response (2x)                 0.40 $    40.00 Y                                                                                $    40.00
                 Time                                                                                                                                      Revised   Revised
Ref # Date       Keeper   Description                             Hours   Amount         Halved Billing Issue Identified      The District's Response      Hours     Charge
                                                                                                                              The desription of services
                                                                                                                              is adequate. Futhermore,
                                                                                                                              the entry has already
                                                                                                  Lacking appropriate detail. been discounted by 50
  581   2/27/2018 SA      Draft Supplemental Disclosure.              2.00 $   130.00 Y           LRCiv 54.2(e)(2)            percent.                               $    130.00
                                                                                                                              The desription of services
                                                                                                                              is adequate. Futhermore,
                                                                                                                              the entry has already
                                                                                                  Lacking appropriate detail. been discounted by 50
  584   2/28/2018 SA      Revise Supplemental disclosure.             0.40 $    26.00 Y           LRCiv 54.2(e)(2)            percent.                               $     26.00
                          Review Oskowis email regarding ESI
  585   2/28/2018 PMH     and response.                               0.40 $       40.00 Y                                                                           $     40.00

                                                                                                                              All of the services
                                                                                                                              described are related to
                                                                                                                              the retention of internet
                                                                                                                              based research form and
                                                                                                                              thus do not constitute
                                                                                                                              impermissible block
                                                                                                                              billing. Furthermore, the
                          Review TERIS Agreement and email                                                                    entry has already been
  586   2/28/2018 PMH     TERIS                                       0.20 $       20.00 Y        Block billing               discounted by 50 percent.              $     20.00
                          Review email regarding Rule 16 and
  587   2/28/2018 PMH     Order.                                      0.40 $       40.00 Y                                                                           $     40.00
                          Review and finalize disclosure
  588    3/2/2018 PMH     request for documents.                      0.40 $       40.00 Y                                                                           $     40.00

                                                                                                                              All of the services
                                                                                                                              described are related to
                                                                                                                              the retention of internet
                                                                                                                              based research form and
                                                                                                                              thus do not constitute
                                                                                                                              impermissible block
                          Review emails regarding TERIS                                           Block billing. Lacking      billing. Furthermore, the
                          production and email Assistant                                          appropriate detail. LRCiv   entry has already been
  591    3/5/2018 PMH     Allamong (2X)                               0.60 $       60.00 Y        54.2(e)(2)                  discounted by 50 percent.              $     60.00
                                                                                                                              The desription of services
                                                                                                                              is adequate. Futhermore,
                                                                                                                              the entry has already
                                                                                                  Lacking appropriate detail. been discounted by 50
  592    3/5/2018 PMH     Review emails                               0.30 $       30.00 Y        LRCiv 54.2(e)(2)            percent.
                          Telephone conference with TERIS
  595    3/6/2018 ADI     regarding production methods.               0.60 $    52.50 Y                                                                              $     52.50
                          Facts investigation regarding review
                          of documentation and release of
  596    3/6/2018 ADI     such to Plaintiff.                          0.40 $    35.00 Y                                                                              $     35.00
                          E‐mail to Plaintiff regarding
  597    3/6/2018 ADI     production of documentation.                0.30 $    26.25 Y                                                                              $     26.25

                                                                                                                              All of the services
                                                                                                                              described are electronic
                                                                                                                              records production and
                                                                                                                              thus and thus do not
                                                                                                                              constitute impermissible
                                                                                                                              block billing.
                                                                                                  Block billing. Lacking      Furthermore, the entry
                          Review TERIS emails and prepare for                                     appropriate detail. LRCiv   has already been
  598    3/6/2018 PMH     electronic product.                         0.80 $    80.00 Y           54.2(e)(2)                  discounted by 50 percent.
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  599    3/6/2018 PMH     Teleconference with TERIS                   0.40 $       40.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review electronic records/ privileged                                   Lacking appropriate detail. has already been
  602    3/7/2018 PMH     documents                                   2.50 $   250.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.              $    250.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Telephone conference with TERIS                                         Lacking appropriate detail. has already been
  603    3/7/2018 PMH     (3x)                                        0.40 $       40.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                 Time                                                                                                                                      Revised    Revised
Ref # Date       Keeper   Description                             Hours   Amount         Halved Billing Issue Identified      The District's Response      Hours      Charge
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review and finalize response to                                         Lacking appropriate detail. has already been
  604    3/7/2018 PMH     initial disclosure                          0.30 $    30.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $    30.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  605    3/7/2018 PMH     Review and finalize letter to Oskowis       0.30 $       30.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Telephone conference with                                               Lacking appropriate detail. has already been
  606    3/7/2018 PMH     Sharon/TERIS (3x)                           0.60 $    60.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  607    3/7/2018 PMH     Review electronic records ‐ 900 X           2.50 $   250.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $   250.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review documentation for                                                Lacking appropriate detail. has already been
  608    3/7/2018 ADI     responsiveness and privilege.               3.50 $   306.25 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $   306.25
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review confirmation e‐mail and                                          Excessive, redundant or     has already been
  609    3/7/2018 ADI     Proof of Service.                           0.20 $       17.50 Y        otherwise unnecessary.      discounted by 50 percent.                $    17.50

                                                                                                                            Inter‐office
                                                                                                  Inter‐office              communications relating
                          Discussion with team regarding                                          communications should not to the processing of the
  610    3/7/2018 EAP     review                                      0.50 $       48.75 Y        be billed.                case are properly billed.                  $    48.75
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  611    3/7/2018 EAP     Review emails for disclosure.               3.20 $   312.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $   312.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review electronic records privilege                                     Lacking appropriate detail. has already been
  618    3/8/2018 PMH     and redaction.                              0.50 $    50.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $    50.00
                                                                                                                              The alleged duplicate was
                                                                                                                              a no charge and has been
                                                                                                                              removed from this excel
                                                                                                  Duplicate of #623. Lacking spread sheet. The
                          Telephone conference with Sharon                                        appropriate detail. LRCiv   description of services is
  619    3/8/2018 PMH     Brown                                       0.20 $       20.00 Y        54.2(e)(2)                  adequate.
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review emails from Sharon Brown                                         Lacking appropriate detail. has already been
  620    3/8/2018 PMH     and respond                                 0.30 $    30.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                  Duplicate of #623. Lacking
                          Telephone conference with Sharon                                        appropriate detail. LRCiv   The District has deleted
  621    3/8/2018 PMH     Brown                                       0.30 $       30.00 Y        54.2(e)(2)                  this entry.                            0 $        ‐
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Review and finalize relectronic                                         Lacking appropriate detail. has already been
  622    3/8/2018 PMH     records                                     1.50 $   150.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $   150.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Futhermore, the entry
                          Telephone conference with Sharon                                        Lacking appropriate detail. has already been
  623    3/8/2018 PMH     Brown (2x)                                  0.30 $       30.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                 Time                                                                                                                                       Revised    Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified      The District's Response      Hours      Charge
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                                                                                                   Lacking appropriate detail. has already been
  624    3/8/2018 PMH     Emails from Sharon Brown (2x)                0.40 $    40.00 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                          Further review of emails for                                             Lacking appropriate detail. has already been
  625    3/8/2018 EAP     disclosure                                   2.10 $   204.75 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.                $   204.75
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                          Telephone calls (2) to Teris and                                         Lacking appropriate detail. has already been
  626    3/8/2018 EAP     Sharon Brown                                 0.30 $       29.25 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                          Emails (2) to TERIS and Sharon                                           Lacking appropriate detail. has already been
  627    3/8/2018 EAP     Brown                                        0.20 $       19.50 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Futhermore, the entry
                                                                                                   Lacking appropriate detail. has already been
  628    3/8/2018 EAP     Review additional email, Reply               0.20 $       19.50 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                          Review emails regarding: Fed 4 from
  633   3/12/2018 SA      last week (54 total)                         1.00 $   130.00 N                                                                                $   130.00
                          Review emails regarding: Fed 4 from                                                                  The District has deleted
  634   3/12/2018 SA      last week (54 total)                         1.00 $   130.00 N           Duplicate #633              this entry.                            0 $        ‐
                                                                                                   Block billing. Lacking
                                                                                                   appropriate detail. LRCiv   The description of
  635   3/12/2018 EAP     Review current status, disclosure            0.40 $       78.00 N        54.2(e)(2)                  services is adequate.                    $    78.00
                                                                                                                               All of the services
                                                                                                                               described are related to
                                                                                                                               the finalization of
                                                                                                                               Defendant's initial
                                                                                                                               disclosures thus do not
                                                                                                                               constitute impermissible
                                                                                                                               block billing.
                          Review, revise, and finalize                                             Block billing. Lacking      Furthermore, the entry
                          Defendant's final supplemental                                           appropriate detail. LRCiv   has already been
  672   3/16/2018 ADI     disclosures.                                 0.30 $    26.25 Y           54.2(e)(2)                  discounted by 50 percent.                $    26.25
                                                                                                                               The description of
                                                                                                                               services is adequately
                                                                                                                               detailed. Furthermore,
                                                                                                                               the entry has already
                          Telephone conference with Attorney                                       Lacking appropriate detail. been discounted by 50
  673   3/16/2018 ADI     Tucker and Sheri Smith‐Fetzer                0.30 $       26.25 Y        LRCiv 54.2(e)(2)            percent.
                                                                                                   Block billing. Lacking
                          Review discovery requests and                                            appropriate detail. LRCiv
  686   3/19/2018 PMH     respond (2x)                                 0.40 $       40.00 Y        54.2(e)(2)                  This is not block billing.               $    40.00
                                                                                                                               The description of
                                                                                                                               services is adequately
                                                                                                                               detailed. Furthermore,
                          Review, revise, and finalize Notice of                                                               the entry has already
                          Service of Defendant's Supplemental                                      Lacking appropriate detail. been discounted by 50
  693   3/20/2018 ADI     Disclosures.                                 0.20 $    17.50 Y           LRCiv 54.2(e)(2)            percent.                                 $    17.50
                                                                                                                               The description of
                                                                                                                               services is adequately
                                                                                                                               detailed. Furthermore,
                                                                                                                               the entry has already
                          Review documents regarding                                               Lacking appropriate detail. been discounted by 50
  703   3/21/2018 PMH     discovery                                    1.00 $   100.00 Y           LRCiv 54.2(e)(2)            percent.
                                                                                                                               The description of
                                                                                                                               services is adequatley
                                                                                                                               detailed. Furthermore,
                                                                                                                               the entry has already
                                                                                                   Lacking appropriate detail. been discounted by 50
  704   3/21/2018 PMH     Strategy and fact finding                    1.00 $   100.00 Y           LRCiv 54.2(e)(2)            percent.
                          E‐mail Oskowis regarding Motion in
  715   3/22/2018 PMH     Limine                                       0.30 $       60.00 N                                                                             $    60.00
                          E‐mail and respond regarding                                             Lacking appropriate detail. The description of
  716   3/22/2018 PMH     settlement                                   0.30 $       60.00 N        LRCiv 54.2(e)(2)            services is adequate.
                 Time                                                                                                                                     Revised   Revised
Ref # Date       Keeper   Description                             Hours   Amount         Halved Billing Issue Identified        The District's Response   Hours     Charge
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  717   3/22/2018 PMH     Review Oskowis email (3x)                   0.60 $       60.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                          Draft letter to Plaintiff regarding
                          availability to hold good faith
  729   3/23/2018 ADI     settlement discussions.                     0.50 $    87.50 N                                                                             $     87.50
                          Email Oskowis regarding settlement
  730   3/23/2018 PMH     meeting                                     0.40 $       80.00 N                                                                          $     80.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  731   3/23/2018 PMH     Review Oskowis email and respond            0.30 $       60.00 N        LRCiv 54.2(e)(2)            discounted by 50 percent.
                          Respond to Plaintiff regarding
  732   3/23/2018 ADI     proposed Motion to Limine.                  0.20 $    35.00 N                                                                             $     35.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                          Revise and finalize Notice of Service                                   Lacking appropriate detail. has already been
  733   3/23/2018 ADI     of Supplemental Disclosures.                0.20 $    17.50 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.             $     17.50
                                                                                                                              The description of
                          Revise and finalize Notice of Service                                                               services is adequate.
                          of Documentation Responsive to                                                                      Furthermore, the entry
                          Plaintiff's First Request for                                           Lacking appropriate detail. has already been
  734   3/23/2018 ADI     Production.                                 0.20 $    17.50 Y           LRCiv 54.2(e)(2)            discounted by 50 percent.             $     17.50
                                                                                                                              The alleged duplicate was
                                                                                                                              a no charge and has been
                          Review affidavits and joint motion                                      Duplicate of no charge      removed from this excel
  735   3/23/2018 PMH     for summary judgment                        1.25 $   125.00 Y           #737                        spreadsheet.
                          Review Oskowis email regarding
  750   3/27/2018 PMH     settlement and respond                      0.30 $       60.00 N                                                                          $     60.00
                                                                                                  Block billing. Lacking
                          Review file and preparement of                                          appropriate detail. LRCiv     The description of
  751   3/27/2018 PMH     summary judgment.                           1.00 $   200.00 N           54.2(e)(2)                    services is adequate.               $    200.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Furthermore, the entry
                                                                                                  Lacking appropriate detail. has already been
  752   3/27/2018 PMH     Review email and respond                    0.20 $       20.00 Y        LRCiv 54.2(e)(2)            discounted by 50 percent.
                                                                                                                              The alleged duplicate was
                                                                                                                              no charged and has been
                          Draft Motion for Summary Judgment                                       Duplicate of no charge      removed from this excel
  767   3/28/2018 ADI     on Counterclaim.                            1.75 $   306.25 N           #772                        spreadsheet.
                          Draft Statement of Undisputed Facts
                          in Support of Motion for Summary                                        Lacking appropriate detail. The description of
  768   3/28/2018 ADI     Judgment.                                   0.20 $       35.00 N        LRCiv 54.2(e)(2)            services is adequate.                 $     35.00
                          Review research for sumary
  769   3/28/2018 ADI     judgment motion.                            2.50 $   437.50 N                                                                             $    437.50
                          Review good faith settlement
  776   3/29/2018 PMH     discussion and Rule 16 order                0.50 $   100.00 N                                                                             $    100.00

                          Review email regarding prevailing
  777   3/29/2018 PMH     party status and research                   0.40 $       80.00 N                                                                          $     80.00
                          Consider Approach regarding Motion
  780   3/30/2018 EAP     for Summary Judgment                        0.40 $       78.00 N                                                                          $     78.00

                          Review email regarding settlement
  787    4/2/2018 PMH     and conference and review Rule 16           0.50 $   100.00 N                                                                             $    100.00
                          Review email regarding counterclaim
  788    4/2/2018 PMH     research.                                   0.30 $       30.00 Y                                                                          $     30.00
                          Conference with Matt Oskowis
  795    4/3/2018 PMH     regarding good faith settlement             1.00 $   200.00 N                                                                             $    200.00
                          Review and finalize memos and nots                                      Lacking appropriate detail. The description of
  796    4/3/2018 PMH     to files                                    1.00 $   200.00 N           LRCiv 54.2(e)(2)            services is adequate.                 $    200.00
                                                                                                  Lacking appropriate detail. The description of
  797    4/3/2018 PMH     Prepare and review Order                    0.40 $       80.00 N        LRCiv 54.2(e)(2)            services is adequate.                 $     80.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Moreover, the contents
                                                                                                  Lacking appropriate detail. was subject to attorney
  798    4/3/2018 PMH     Email Trish Alley                           0.30 $       60.00 N        LRCiv 54.2(e)(2)            client privilege.

                                                                                                                            Inter‐office
                                                                                                  Inter‐office              communications relating
                          Conference with Sheri regarding                                         communications should not to the processing of the
  799    4/3/2018 PMH     drafting Notice for Court                   0.30 $       60.00 N        be billed.                case are properly billed.               $     60.00
                 Time                                                                                                                                         Revised    Revised
Ref # Date       Keeper   Description                              Hours   Amount         Halved Billing Issue Identified        The District's Response      Hours      Charge
                          Review and redraft minutes of
  804    4/4/2018 PMH     settlement.                                  0.80 $   160.00 N                                                                                  $   160.00
                                                                                                                               The description of
                                                                                                                               services is adequate.
                                                                                                                               Moreover, the contents
                          Review email and respond to                                              Lacking appropriate detail. was subject to attorney
  805    4/4/2018 PMH     District.                                    0.80 $   160.00 N           LRCiv 54.2(e)(2)            client privilege.
                          Review various‐email
                          correspondence from Plaintiff
                          questioning good faith settlement
                          discussions; follow up regarding
  806    4/4/2018 ADI     same.                                        0.50 $       87.50 N                                                                               $    87.50
                                                                                                   Lacking appropriate detail.   The description of
  807    4/4/2018 PMH     Draft notice to court of settlement          0.40 $       80.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    80.00
                          Review Oskowis email and respond                                         Lacking appropriate detail.   The description of
  809    4/5/2018 PMH     (3x)                                         1.00 $   200.00 N           LRCiv 54.2(e)(2)              services is adequate.
                                                                                                   Lacking appropriate detail.   The description of
  810    4/5/2018 PMH     Review finalized minutes                     0.30 $       60.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    60.00

                          Review Oskowis email and respond
  818    4/6/2018 PMH     Good Faith Settlement (2x)                   0.60 $   120.00 N                                                                                  $   120.00
                          Review Oskowis response and                                              Lacking appropriate detail. The description of
  819    4/6/2018 PMH     respond                                      0.40 $       80.00 N        LRCiv 54.2(e)(2)            services is adequate.                      $    80.00
                          Review Federal Rule of Evidence 408
                          regarding confidentiality of
  823    4/8/2018 ADI     settlement negotiations.                     0.20 $    35.00 N                                                                                  $    35.00
  825    4/9/2018 PMH     Draft good faith settlement report           0.80 $   160.00 N                                                                                  $   160.00
                          Review email Oskowis and respond                                         Lacking appropriate detail.   The description of
  826    4/9/2018 PMH     (2x)                                         0.60 $   120.00 N           LRCiv 54.2(e)(2)              services is adequate.
                                                                                                   Lacking appropriate detail.   The description of
  827    4/9/2018 PMH     Review Court Order regarding status          0.30 $       60.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    60.00
  828    4/9/2018 PMH     Review and finalize Joint Report             0.30 $       60.00 N                                                                               $    60.00
                          Review appellate brief in D.C. Circuit
                          case regarding prevailing status
  829    4/9/2018 ADI     determination.                               0.30 $       52.50 N                                                                               $    52.50
                                                                                                                                 The alleged duplicate was
                                                                                                                                 no charged and has been
                                                                                                   Duplicate of no charge        removed from this excel
  830    4/9/2018 EAP     Review emails for use as exhibits.           0.25 $       24.38 Y        #833                          spreadsheet.
                          Research definition of party for
                          political subdivision; draft
  835   4/10/2018 ADI     memorandum regarding same.                   1.50 $   262.50 N                                                                                  $   262.50
                          Research issue of prevailing party for
  836   4/10/2018 EAP     fees                                         1.00 $   195.00 N                                                                                  $   195.00
                          Review Court Order regarding rule
  837   4/10/2018 PMH     12(c)                                        0.80 $   160.00 N                                                                                  $   160.00
                          Review Court's various orders
                          relating to motions and telephonic
  838   4/10/2018 ADI     status conference.                           0.50 $       87.50 N                                                                               $    87.50
  839   4/10/2018 PMH     Review definition of Party                   0.30 $       60.00 N                                                                               $    60.00

                          Review Court Order regarding Notice                                      Excessive, redundant or       The District has
  840   4/10/2018 PMH     of Telephonic Conference                     0.30 $   60.00 N            otherwise unnecessary.        decreased this entry by .1         0.1 $      20.00
                          Draft Motion for Summary Judgment
                          on Plaintiff's underlying causes of                                      Lacking appropriate detail. The description of
  849   4/11/2018 ADI     action.                                      1.50 $   262.50 N           LRCiv 54.2(e)(2)            services is adequate.                      $   262.50
                          Facts regarding change of strategy in
                          addressing underlying appealed due
                          process decision and summary
  850   4/11/2018 ADI     judgment motion.                             0.70 $   122.50 N                                                                                  $   122.50
                          Review matter regarding motion for                                       Lacking appropriate detail. The description of
  851   4/11/2018 PMH     summary judgment                             0.50 $   100.00 N           LRCiv 54.2(e)(2)            services is adequate.                      $   100.00
                          E‐mail Oskowis regarding Motion in
  852   4/11/2018 PMH     Limine                                       0.40 $       80.00 N                                                                               $    80.00
                          Review and finalize response and                                         Lacking appropriate detail.   The description of
  853   4/11/2018 PMH     reply                                        0.30 $       60.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    60.00
                                                                                                   Lacking appropriate detail.   The description of
  854   4/11/2018 PMH     Review 2nd response and reply                0.20 $       40.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    40.00
                          Telephone conference with Matt                                           Lacking appropriate detail.
  863   4/12/2018 PMH     Oskowis                                      0.50 $   100.00 N           LRCiv 54.2(e)(2)
                          Telephone conference with Matt
  864   4/12/2018 PMH     Oskowis                                      0.50 $   100.00 N           Duplicate #863                This should be deleted.                0 $        ‐
                          Facts investigation regarding                                            Lacking appropriate detail.   The description of
  865   4/12/2018 ADI     administrative record.                       0.40 $       70.00 N        LRCiv 54.2(e)(2)              services is adequate.                    $    70.00
                                                                                                   Lacking appropriate detail.   The description to
  866   4/12/2018 PMH     Memorandum to file                           0.30 $       60.00 N        LRCiv 54.2(e)(2)              services is adequate.
                          Review email Matt Oskowis and
  867   4/12/2018 PMH     respond                                      0.30 $       60.00 N        Duplicate #868              This should be deleted.                  0 $        ‐
                                                                                                   Lacking appropriate detail. The description of
  868   4/12/2018 PMH     Review email Oskowis and respond             0.20 $    40.00 N           LRCiv 54.2(e)(2)            services is adequate.
  871   4/13/2018 PMH     Attend conference call with Judge            1.00 $   200.00 N                                                                                  $   200.00
                          Review Rule 16 Order and prepare
  872   4/13/2018 PMH     for call with Judge                          0.50 $   100.00 N                                                                                  $   100.00
                 Time                                                                                                                                         Revised    Revised
Ref # Date       Keeper   Description                             Hours   Amount        Halved Billing Issue Identified        The District's Response        Hours      Charge

                          Review Rule 16 pretrial conference
                          attendance requirements; draft
  873   4/13/2018 ADI     Memorandum regarding same.                  0.50 $       87.50 N                                                                                $    87.50

                          Facts regarding possible extension of
                          dispositive motion deadline and
  874   4/13/2018 ADI     good faith settlement discussions.          0.50 $   87.50 N                                                                                    $    87.50
                                                                                                 Lacking appropriate detail. The description of
  875   4/13/2018 PMH     Email Matt Oskowis                          0.40 $       80.00 N       LRCiv 54.2(e)(2)            services is adequate.
                                                                                                                             All services provided
                                                                                                                             under this entry relate to
                                                                                                                             the review and
                                                                                                                             production of emails in
                                                                                                 Block billing. Lacking      discovery and thus is not
                          Discovery transmittal of record and                                    appropriate detail. LRCiv   impermissible block
  876   4/13/2018 PMH     review emails                               0.30 $       60.00 N       54.2(e)(2)                  billing.

                                                                                                                           Inter‐office
                                                                                                 Inter‐office              communications relating
                                                                                                 communications should not to the processing of the
  877   4/13/2018 PMH     Conference with Alex Ivan                   0.06 $       12.00 N       be billed.                case are properly billed.                      $    12.00

                                                                                                                             This is not a duplicate
                          Draft Motion for Summary Judgment                                                                  entry and instead is the
                          on Plaintiff's underlying causes of                                                                continuation of work
  882   4/15/2018 ADI     Action.                                     2.50 $   437.50 N          Duplicate of #849           begun on April 11, 2018.                     $   437.50
                                                                                                 Lacking appropriate detail. The description of
  883   4/16/2018 PMH     Letter to David Lykins                      1.00 $   200.00 N          LRCiv 54.2(e)(2)            services is adequate.
                                                                                                 Lacking appropriate detail. The description of
  884   4/16/2018 PMH     Review Oskowis email respond                0.40 $       80.00 N       LRCiv 54.2(e)(2)            services is adequate.

                          Draft joint report and request to                                      Lacking appropriate detail.   The description of
  888   4/17/2018 PMH     extend deadline, review and revise          0.80 $   160.00 N          LRCiv 54.2(e)(2)              services is adequate.                      $   160.00
                                                                                                 Lacking appropriate detail.   The description of
  889   4/17/2018 PMH     Review joint report and redraft             0.80 $   160.00 N          LRCiv 54.2(e)(2)              services is adequate.                      $   160.00
                                                                                                 Lacking appropriate detail.   The description of
  890   4/17/2018 PMH     letter to D. Lykins and finalize            0.40 $       80.00 N       LRCiv 54.2(e)(2)              services is adequate.

                                                                                                                             The description of
                                                                                                 Block billing. Lacking      services is adequate.
                          Review joint report and good faith                                     appropriate detail. LRCiv   Because this is the same
  891   4/17/2018 VF      settlement talks.                           0.10 $       17.50 N       54.2(e)(2)                  thing it is not block billing.               $    17.50
                                                                                                 Lacking appropriate detail. The description of
  898   4/19/2018 PMH     Review email Oskowis (2x)                   0.50 $   100.00 N          LRCiv 54.2(e)(2)            services is adequate.
                                                                                                                             The alleged duplicate was
                                                                                                                             no charged and has been
                                                                                                 Duplicate of no charge      removed from this excel
  899   4/19/2018 PMH     Redraft joint report and finalize           0.50 $   100.00 N          #892                        spreadsheet.
                                                                                                 Lacking appropriate detail. The description of
  900   4/19/2018 PMH     Review final report                         0.40 $       80.00 N       LRCiv 54.2(e)(2)            services is adequate.                        $    80.00
                                                                                                                             The alleged duplicate was
                                                                                                                             no charged and has been
                          Review and revise Joint Status                                         Duplicate of no charge      removed from this excel
  901   4/19/2018 ADI     Report regarding settlement talks.          0.30 $       52.50 N       #904                        spreadsheet.
                          Email Oskowis regarding settlement
  902   4/19/2018 PMH     meeting                                     0.20 $       40.00 N                                                                                $    40.00
                                                                                                 Lacking appropriate detail. The District has deleted
  905   4/20/2018 PMH     regarding settlement talks.                 0.50 $   100.00 N          LRCiv 54.2(e)(2)            this entry.                                0 $        ‐
                                                                                                                             The description of
                                                                                                                             services is specific
                                                                                                 Block billing. Lacking      enough to determine
                          Review court order and Oskowis                                         appropriate detail. LRCiv   whether the time is
  906   4/20/2018 PMH     emails                                      0.40 $       80.00 N       54.2(e)(2)                  reasonable.                                  $    80.00
                                                                                                 Lacking appropriate detail. The District has deleted
  907   4/20/2018 VF      Review and finalize                         0.25 $       43.75 N       LRCiv 54.2(e)(2)            this entry.                                0 $        ‐
                          Review Order extending deadline                                                                    The District has
                          regarding settlement and dispositive                                   Excessive, redundant or     discounted this entry to
  908   4/20/2018 ADI     motions.                                    0.20 $   35.00 N           otherwise unnecessary.      .1.                                    0.1 $      17.50
                                                                                                                             The alleged duplicate was
                          Meeting with Attorney Horstman                                                                     no charged and has been
                          and Sheri Smith‐Fetzer to discuss                                                                  removed from this excel
  909   4/20/2018 VF      status and plan future steps.               0.10 $       17.50 N       Duplicate #915              spreadsheet.
                          Review record and determine                                            Lacking appropriate detail. The description of
  917   4/24/2018 PMH     maintenance of files                        0.20 $   40.00 N           LRCiv 54.2(e)(2)            services is adequate.                        $    40.00
                          E‐mail to Attorney Horstman,
                          Attorney Ivan and Sheri Smith‐Fetzer
                          regarding Matthew Oskowis's latest
  918   4/24/2018 VF      e‐mail.                                     0.20 $       35.00 N                                                                                $    35.00

                          Facts investigation regarding
  919   4/26/2018 ADI     discovery, settlement and motions.          1.20 $   210.00 N                                                                                   $   210.00
                 Time                                                                                                                                   Revised   Revised
Ref # Date       Keeper   Description                             Hours   Amount      Halved Billing Issue Identified      The District's Response      Hours     Charge
                                                                                             Lacking appropriate detail.   The description of
  920   4/26/2018 PMH     Review emails an transcript                 0.40 $    80.00 N      LRCiv 54.2(e)(2)              services is adequate.
                          Revise Motion for Summary                                          Lacking appropriate detail.   The description of
  922   4/29/2018 ADI     Judgment.                                   1.20 $   210.00 N      LRCiv 54.2(e)(2)              services is adequate.                  $    210.00

                          Review correspondence and facts
                          investigation regarding discovery,
                          settlement, and possible subpoena
  923   4/30/2018 ADI     of e‐mail records.                          0.60 $   105.00 N                                                                           $    105.00
                                                                                               Lacking appropriate detail. The description of
  924   4/30/2018 PMH     E‐mail regarding transcript                 0.20 $       40.00 N     LRCiv 54.2(e)(2)            services is adequate.

                          Reviewed ALJ record regarding
                          paraprofessional complaint, revised
                          section regarding the same in motion
  925    5/1/2018 VF      for summary judgment.                       1.30 $   227.50 N                                                                           $    227.50
                          Letter to Matthew Oskowis
  926    5/1/2018 VF      regarding settlement.                       0.60 $   105.00 N                                                                           $    105.00
                          Review section in Motion for
                          Summary Judgment on Counterclaim
                          related to frivolous claims under
                          IDEA; incorporate Motion for
                          Summary Judgment on underlying
  927    5/1/2018 ADI     civil action.                               0.50 $    87.50 N                                                                           $     87.50
                                                                                               Lacking appropriate detail. The description of
  928    5/1/2018 VF      Review and update Oskowis Matters.          0.30 $       52.50 N     LRCiv 54.2(e)(2)            services is adequate.
                          Draft sections of Motion for
                          Summary Judgment related to
  929    5/2/2018 ADI     Plaintiff's Counts 1 and 2.                 2.50 $   437.50 N                                                                           $    437.50

                                                                                                                         Inter‐office
                          Review emails from Attorney Ivan                                     inter‐office              communications relating
                          and make revisions to settlement                                     communications should not to the processing of the
  930    5/2/2018 VF      letter to Matthew Oskowis.                  0.10 $       17.50 N     be billed.                case are properly billed.                $     17.50
                                                                                                                           These services both relate
                                                                                                                           to the letter to Matthew
                                                                                                                           Oskowis and therefore
                          Finalize letter to Matthew Oskowis.                                                              are not impermissible
  931    5/2/2018 VF      Email to DL to send out.                    0.10 $    17.50 N        Block billing               block bililng.                         $     17.50
                          Draft section of Motion for Summary
                          Judgment related to Plaintiff's Count
                          3; revise additional portions of
  933    5/6/2018 ADI     motion.                                     2.50 $   437.50 N                                                                           $    437.50
                                                                                                                           These services both relate
                                                                                                                           to the revision of the
                                                                                                                           motion for summary
                          Review initial motion for summary                                                                judgment and therefore
                          judgment and email Attorney Ivan                                                                 are not impermissible
  934    5/7/2018 VF      regarding suggested revisions.              0.70 $   122.50 N        Block billing               block bililng.                         $    122.50

                          Review email sent to Trish Alley
  935    5/7/2018 VF      regarding EO's medical condition.           0.10 $    17.50 N                                                                           $     17.50

                          Facts regarding delay in ALI
                          determinations and allegations in DP
                          15 regarding paraprofessional
  936   5/10/2018 ADI     qualification and supervision.              0.60 $   105.00 N                                                                           $    105.00
  937   5/10/2018 VF      Read decision on attorney's fees.           0.10 $    17.50 N                                                                           $     17.50

                          Facts regarding administrative
  938   5/11/2018 ADI     record and IEPs contained therein.          0.40 $    70.00 N                                                                           $     70.00
                                                                                               Lacking appropriate detail. The description of
  939   5/11/2018 VF      Read MO's due process complaint.            0.30 $    52.50 N        LRCiv 54.2(e)(2)            services is adequate.                  $     52.50

                          Facts regarding proceeding to
                          hearing, data sheets in the record,
  940   5/14/2018 ADI     and pre‐hearing audio recordings.           0.60 $   105.00 N                                                                           $    105.00

                          Facts regarding Notice of Readiness;
                          review Court Rule 16 Scheduling
                          Order and Order Extending
  941   5/14/2018 ADI     Dispositive Motion Deadline.                0.50 $    87.50 N                                                                           $     87.50

                                                                                                                         Inter‐office
                                                                                               Inter‐office              communications relating
                          Telephone conference with Veronika                                   communications should not to the processing of the
  942   5/14/2018 PMH     regarding Association of counsel            0.40 $    80.00 N        be billed.                case are properly billed.                $     80.00
                 Time                                                                                                                                         Revised   Revised
Ref # Date       Keeper   Description                              Hours   Amount        Halved Billing Issue Identified        The District's Response       Hours     Charge

                                                                                                                            Inter‐office
                                                                                                  Inter‐office              communications relating
                          Review emails and respond                                               communications should not to the processing of the
  943   5/14/2018 PMH     regarding deadline                           0.30 $       60.00 N       be billed.                case are properly billed.                   $     60.00

                          Draft memorandum Regarding party
                          obligations to file Notice of
  944   5/14/2018 ADI     Readiness and deadline to file same.         0.30 $   52.50 N                                                                                 $     52.50
                          Review Paralegal Smith‐Fetzer's                                         inter‐office
                          email regarding notice of readiness                                     communications should not
  945   5/14/2018 VF      and order, respond.                          0.10 $       17.50 N       be billed.                                                            $     17.50
                          Finalize initial draft of motion for                                    Lacking appropriate detail. The description of
  948   5/16/2018 VF      summary judgment.                            2.70 $   472.50 N          LRCiv 54.2(e)(2)            services is adequate.                     $    472.50
                          Review and revise draft Motion for
                          Summary Judgment on Plaintiff's
  949   5/17/2018 ADI     underlying civil action.                     1.50 $   262.50 N                                                                                $    262.50
                          Facts regarding STO's, including their
                          purpose and the District's obligation
  950   5/17/2018 ADI     to revise them.                              0.70 $   122.50 N                                                                                $    122.50
                                                                                                  Block billing. Lacking        The description is specific
                                                                                                  appropriate detail. LRCiv     enough to determine
                          Finalize initial draft of motion for                                    54.2(e)(2). Inter‐office      whether a reasonable
                          summary judgment and emailed to                                         communications should not     amount of time was
  951   5/17/2018 VF      Attorney Ivan for review.                    0.70 $   122.50 N          be billed.                    billed.                                 $    122.50
                          Research on short‐term objectives to
                          include in motion for summary
  952   5/17/2018 VF      judgment.                                    0.40 $       70.00 N                                                                             $     70.00
                                                                                                                                The description is specific
                          Review and incorporate Attorney                                                                       enough to determine
                          Ivan's edits into motion for summary                                                                  whether a reasonable
                          judgment; proofread to make more                                                                      amount of time was
  953   5/18/2018 VF      concise.                                     1.10 $   192.50 N          Block billing                 billed.                                 $    192.50
                          Review and revise draft Motion for
                          Summary Judgment on Plaintiff's                                         Lacking appropriate detail. The description of
  954   5/18/2018 ADI     underlying civil action.                     0.50 $   87.50 N           LRCiv 54.2(e)(2)            services is adequate.                     $     87.50
                          Facts regarding guidance found in
                          former Appendix to IDEAS
                          regulations relative to STO's and
  955   5/19/2018 ADI     their purpose.                               0.40 $       70.00 N                                                                             $     70.00
                          Facts regarding progress reports;
                          review of the administrative record
                          and Plaintiff's acknowledged receipt
  956   5/19/2018 ADI     thereof.                                     0.30 $       52.50 N                                                                             $     52.50

                          Research and review Tenth Circuit
  957   5/19/2018 ADI     Case interpreting purpose of STO's.          0.20 $   35.00 N                                                                                 $     35.00
                          Follow‐up regarding Plaintiff's
                          response to District's offer of
                          settlement and report with Court on
  958   5/23/2018 ADI     status of negotiations.                      0.20 $   35.00 N                                                                                 $     35.00

                          Facts regarding separate statement
                          of facts incorporated into body of
  959   5/24/2018 ADI     motion for summary judgment.                 0.30 $   52.50 N                                                                                 $     52.50

                          Proofread and made revisions to
                          motion for summary judgment to
  960   5/25/2018 VF      make more concise, more coherent.            1.50 $   262.50 N                                                                                $    262.50
                          Revise motion for summary                                               Lacking appropriate detail.   The description of
  961   5/25/2018 ADI     judgment.                                    1.20 $   210.00 N          LRCiv 54.2(e)(2)              services is adequate.                   $    210.00
                          Draft updated report to court                                           Lacking appropriate detail.   The description of
  962   5/25/2018 PMH     regarding settlement.                        1.00 $   200.00 N          LRCiv 54.2(e)(2)              services is adequate.                   $    200.00
                                                                                                  Lacking appropriate detail.   The description of
  963   5/25/2018 PMH     Draft updated settlement report              0.60 $   120.00 N          LRCiv 54.2(e)(2)              services is adequate.                   $    120.00
                          Facts regarding IDEA progress report
                          requirements and notation with an
  964   5/25/2018 ADI     IEP.                                         0.40 $       70.00 N                                                                             $     70.00
                                                                                                                                The services related to
                                                                                                                                incorporating
                                                                                                                                administrative record into
                                                                                                                                the motion for summary
                          Review administrative record; revise                                                                  judgment and therefore is
                          and finalize motion for summary                                                                       not impermissible block
  965   5/27/2018 ADI     judgment.                                    1.50 $   262.50 N          Block billling                billing.                                $    262.50
                          Proofread and made additional
                          revisions to motion for summary
  966   5/29/2018 VF      judgment.                                    1.20 $   210.00 N                                                                                $    210.00
                 Time                                                                                                                                            Revised    Revised
Ref # Date       Keeper   Description                            Hours      Amount        Halved Billing Issue Identified        The District's Response         Hours      Charge
                          Facts regarding statement of facts
                          citations, progress reports, citations
                          to repealed law, and strategy for
                          timing of filing motion for summary
  967   5/29/2018 ADI     judgment.                                  0.80   $    140.00 N                                                                                    $   140.00
                          Review and incorporate Attorney
                          Ivan's edits into motion for summary
  968   5/29/2018 VF      judgment.                                  0.60   $    105.00 N          Block billing                 This is not block billing.                  $   105.00
                          Review and revise Defendant's
                          notice/update on status of                                               Lacking appropriate detail.
  969   5/29/2018 ADI     settlement discussions.                    0.50   $    87.50 N           LRCiv 54.2(e)(2)            This is not block billing.                    $    87.50
                          Calculate deadlines for filing motion                                    Excessive, redundant or     The District has deleted
  970   5/29/2018 VF      for summary judgment.                      0.40   $        70.00 N       otherwise unnecessary.      this entry.                                 0 $        ‐

                          Drafted statement of facts in support                                    Lacking appropriate detail.   The description of the
  971   5/30/2018 VF      of motion for summary judgment.           1.20 $       210.00 N          LRCiv 54.2(e)(2)              services is adequate.                       $   210.00
                          Proofread and made revisions to                                          Lacking appropriate detail.   The description of the
  972   5/30/2018 VF      motion for summary judgment.              0.30 $       52.50 N           LRCiv 54.2(e)(2)              services is adequate.                       $    52.50
                          Review edits to Defendant's
                          notice/update on status of
                          settlement discussions and finalize                                      Lacking appropriate detail. The description of the
  973   5/30/2018 ADI     for filing.                               0.20 $       35.00 N           LRCiv 54.2(e)(2)            services is adequate.                         $    35.00
                          Reviewed and revised and made
                          edits to update on settlement                                            Lacking appropriate detail.   The description of the
  974   5/30/2018 VF      discussions.                              0.20 $       35.00 N           LRCiv 54.2(e)(2)              services is adequate.                       $    35.00
                          Finalized initial draft of statement of                                  Lacking appropriate detail.   The description of the
  975   5/31/2018 VF      facts.                                    0.60 $       105.00 N          LRCiv 54.2(e)(2)              services is adequate.                       $   105.00

                                                                                                   Block billing. Lacking        The description of the
                          Review and incorporate DL's edits                                        appropriate detail. LRCiv     services is adequate. This
  976   5/31/2018 VF      into motion for summary judgment.         0.30 $           52.50 N       54.2(e)(2)                    is not block billing.                       $    52.50
                          Facts investigation regarding
                          settlement discussions related to
                          Federal 4 and 5 and finalizing
                          separate statement of facts for
  977    6/7/2018 ADI     summary judgment motion.                  0.40 $       70.00 N                                                                                     $    70.00

                                                                                                                               Inter‐office
                                                                                                   inter‐office                communications relating
                          Review email from Attorney Ivan                                          communications should not to the processing of the
  978    6/7/2018 VF      regarding MSJ and respond.                0.10 $       17.50 N           be billed.                  case are properly billed.                     $    17.50
                                                                                                   Lacking appropriate detail. The description of the
  979    6/8/2018 ADI     Revise draft Statement of Facts.          2.50 $       437.50 N          LRCiv 54.2(e)(2)            services is adequate.                         $   437.50

                          Review administrative record,
                          complaint; cross‐reference citations
  980    6/8/2018 ADI     in draft Statement of Facts               2.00 $       350.00 N                                                                                    $   350.00
                          Review final motion for summary
  981    6/8/2018 PMH     judgment                                  0.60 $       120.00 N                                                                                    $   120.00

                          Review Bluebook and administrative
  982   6/13/2018 ADI     record; revise state of facts.            3.00 $       525.00 N                                                                                    $   525.00

                                                                                                                                 Inter‐office
                                                                                                   Inter‐office                  communications relating
                          Conference with Veronika regarding                                       communications should not     to the processing of the
  983   6/13/2018 PMH     update and adding counsel                 0.30 $       60.00 N           be billed.                    case are properly billed.                   $    60.00
                                                                                                   Lacking appropriate detail.   The description of
  984   6/19/2018 PMH     Review Notice of Association              0.30 $           60.00 N       LRCiv 54.2(e)(2)              services is adequate.                       $    60.00
                          Facts investigation regarding
                          finalizing of motion for summary
  985   6/20/2018 ADI     judgment and statement of facts.          0.20 $       35.00 N                                                                                     $    35.00
                          Revise Motion for Summary
                          Judgment on Plaintiff's affirmative                                      Lacking appropriate detail. The description of
  986   6/21/2018 ADI     action.                                   1.20 $       210.00 N          LRCiv 54.2(e)(2)            services is adequate.                         $   210.00
                                                                                                                                 All of the activities in this
                                                                                                                                 entry relate to the
                                                                                                                                 finalization of the
                          Finalized statement of facts, double                                     Block billing. Lacking        statement of facts and is
                          checking exhibits, and email to                                          appropriate detail. LRCiv     thus not impermissible
  987   6/21/2018 VF      Attorney Ivan.                            1.20 $       210.00 N          54.2(e)(2)                    block billing.                              $   210.00
                          Revise Statement of Facts
                          accompanying Motion for Summary
                          Judgment on Plaintiff's affirmative                                      Lacking appropriate detail. The description of
  988   6/21/2018 ADI     action.                                   0.80 $       140.00 N          LRCiv 54.2(e)(2)            services is adequate.                         $   140.00

                          Review and incorporate Attorney
  989   6/21/2018 VF      Ivan's revisions into state of facts.     0.60 $       105.00 N          Block billing                 This is not block billing.                  $   105.00
                 Time                                                                                                                                         Revised   Revised
Ref # Date       Keeper   Description                              Hours   Amount        Halved Billing Issue Identified      The District's Response         Hours     Charge
                                                                                                                              All of the activities in this
                                                                                                                              entry relate to drafting
                                                                                                                              the motion for summary
                                                                                                                              judgment and is thus not
                          Proofread motion for summary                                                                        impermissible block
  990   6/21/2018 VF      judgment and sed to Attorney Ivan.           0.30 $       52.50 N       Block billing               billing.                                  $     52.50
                                                                                                                              All of the activities in this
                                                                                                                              entry relate to a
                          Review settlement offer and                                                                         settlement offer and are
                          forwarded to Attorney Horstman                                                                      thus not impermissible
  991   6/21/2018 VF      and Attorney Ivan.                           0.20 $       35.00 N       Block billing               block billing.                            $     35.00
                          Facts investigation regarding level of
                          administrative record citation detail
                          included in Statement of Facts
                          accompanying summary judgment
  992   6/21/2018 ADI     motion.                                      0.30 No Charge    N                                                                              No Charge
                          Finalize revisions to Motion for
                          Summary Judgment on Plaintiff's
                          affirmative claims and Statement of                                     Lacking appropriate detail. The description of
  993   6/22/2018 VF      Facts.                                       2.70 $    472.50 N         LRCiv 54.2(e)(2)            services is adequate.                     $    472.50
                          Proofread Statement of Facts in
                          support of Motion for Summary                                                                       All of the activities in this
                          Judgment and cross referenced with                                                                  entry relate to finalizing
                          exhibits. Redacted E.O.'s name and                                                                  the motion for summary
                          DOB on exhibits. Prepared and filed                                                                 judgment and thus is not
                          Motion for Summary Judgment,                                                                        impermissible block
  994   6/22/2018 DL      Statement of Facts and exhibits.             4.00 $    420.00 N         Block billing               billing.                                  $    420.00
                          Finalize for filing Statement of Facts
                          accompanying Motion for Summary                                         Lacking appropriate detail. The description of
  995   6/22/2018 ADI     Judgment.                                    1.50 $    262.50 N         LRCiv 54.2(e)(2)            services is adequate.                     $    262.50
                          Finalize for filing the Motion for
                          Summary Judgment on Plaintiff's                                         Lacking appropriate detail. The description of
  996   6/22/2018 ADI     Affirmative Action.                          1.30 $    227.50 N         LRCiv 54.2(e)(2)            services is adequate.                     $    227.50
                          Cite check Motion for Summary
                          Judgment and research authority
                          related to ALJ dismissals of due
                          process complaints without a
  997   6/22/2018 ADI     hearing.                                     0.80 $    140.00 N                                                                               $    140.00
                          Review email regarding authority to
                          Dismiss without hearing and respond                                     Lacking appropriate detail. The description of
  998   6/22/2018 PMH     (2x)                                         0.40 $       80.00 N       LRCiv 54.2(e)(2)            services is adequate.
                          Review exhibits for statement of
                          facts in support of Motion for
  999   6/22/2018 VF      Summary Judgment.                            0.40 $       70.00 N                                                                             $     70.00
                          Facts investigation regarding
                          supplementary aids and services in
                          relation to special education and
 1000   6/22/2018 ADI     related service minutes.                     0.60 No Charge    N                                                                              No Charge
                          Review statement of facts and                                           Lacking appropriate detail. The description of
 1001   6/24/2018 PMH     exhibits                                     1.00 $    200.00 N         LRCiv 54.2(e)(2)            services is adequate.                     $    200.00
                          Facts investigation regarding
                          likelihood of settlement, Governing
                          Board approval, and discussions
                          surrounding possible offer of
 1007   6/27/2018 ADI     settlement to Plaintiff.                     0.30 $     52.50 N                                                                               $     52.50
                          Review research regarding Due
 1009   6/29/2018 PMH     Process hearing.                             0.40 $       80.00 N                                                                             $     80.00
                                                                                                                              The description of
                                                                                                                              services is adequate.
                                                                                                                              Moreover, protected by
                          Telephonic conference regarding                                         Lacking appropriate detail. the work product
 1016    7/6/2018 VF      potential settlement                         0.40 $       70.00 N       LRCiv 54.2(e)(2)            doctrine.
                          Facts regarding settlement proposal
                          and timing in relation to appeal
 1017    7/6/2018 ADI     rights                                       0.30 $       52.50 N                                                                             $     52.50
                          Review Plaintiff's Response to
                          Motion for Summary Judgment,
                          controverted statement of facts, and
 1018   7/24/2018 ADI     exhibits                                     1.40 $    245.00 N                                                                               $    245.00

                          Facts regarding Plaintiff's Response
 1019   7/25/2018 ADI     to Motion for Summary Judgment               0.30 $       52.50 N                                                                             $     52.50
                                                                                                  Lacking appropriate detail. The description of
 1020   7/27/2018 VF      Begin drafting reply Memorandum,             0.40 $       70.00 N       LRCiv 54.2(e)(2)            services is adequate.                     $     70.00
                          Review Response to Motion for
 1021   7/29/2018 VF      Summary Judgment                             0.70 $    122.50 N                                                                               $    122.50
                          Begin researching reply
 1022   7/31/2018 VF      Memorandum,                                  0.60 $    105.00 N                                                                               $    105.00
                 Time                                                                                                                                            Revised   Revised
Ref # Date       Keeper   Description                               Hours      Amount        Halved Billing Issue Identified        The District's Response      Hours     Charge
                          Research A:J dismissals and facts
 1023    8/1/2018 ADI     investigation regarding same.                 1.20   $    210.00 N                                                                               $    210.00
                          Draft Motion for Extension to File
                          Reply in support of Motion for
                          Summary Judgment along with
 1024    8/1/2018 DL      proposed order                                0.30   $        31.50 N                                                                            $     31.50
                          E‐mail to MO to see if he objects to a
 1025    8/1/2018 VF      ten day extension on reply                    0.10   $        17.50 N                                                                            $     17.50
                          Proofread and make revisions to
 1026    8/1/2018 VF      request for extension.                        0.10   $        17.50 N                                                                            $     17.50
                          Begin drafting reply memorandum in
                          support of motion for summary                                               Lacking appropriate detail. The description of
 1027    8/2/2018 VF      judgment                                      0.90   $    157.50 N          LRCiv 54.2(e)(2)            services is adequate.                    $    157.50
                          Review motion requesting extension
                          to deadline for filing Reply, Plaintiff's
                          objection, and Court's Order granting
 1028    8/2/2018 ADI     extension.                                    0.40   $        70.00 N                                                                            $     70.00
                          E‐mail to EO regarding extension
                          revisions to request for extension,
 1029    8/2/2018 VF      email to DL                                   0.30   $        52.50 N                                                                            $     52.50
                          Review Tenth Circuit Opinion
                          regarding ALJ dismissal for failure to
                          state a claim and draft
 1031    8/3/2018 ADI     Memorandum regarding same.                    0.90   $    157.50 N                                                                               $    157.50
                                                                                                      Lacking appropriate detail. The description of
 1032    8/3/2018 VF      Research on reply memorandum                 0.50 $           87.50 N       LRCiv 54.2(e)(2)            services is adequate.
                          Facts regarding parent legal claims
                          and failure to request IEP meeting
 1033    8/3/2018 ADI     after progress reporting.                    0.30 $           52.50 N                                                                            $     52.50

                                                                                                                                    This is not block billing.
                                                                                                                                    Nor is it duplicative as
                                                                                                                                    counsel simply continued
                                                                                                                                    to research and draft the
                                                                                                                                    reply memorandum. The
                                                                                                                                    alleged duplicates were
                          Research and drafted reply in                                                                             not charged and have
                          support of motion for summary                                               Block billing. Duplicate of   been removed from this
 1034    8/6/2018 VF      judgment.                                    4.30 $       752.50 N          #1020, #1027, and #1022       excel spreadheet.                      $    752.50
                          Facts regarding IDEA due process
                          complaint sufficiency and annual
 1035    8/7/2018 ADI     goal data sheets.                            0.60 $       105.00 N                                                                               $    105.00
                          Draft reply in support of motion for                                        Lacking appropriate detail.   The description of
 1036    8/8/2018 VF      summary judgment                             1.20 $       210.00 N          LRCiv 54.2(e)(2)              services is adequate.                  $    210.00
                                                                                                      Block billing. Lacking        This is not block billing.
                          Continued researching and drafting                                          appropriate detail. LRCiv     The description of
 1037    8/9/2018 VF      reply in support of MSJ                      1.60 $       280.00 N          54.2(e)(2)                    services is adequate.                  $    280.00
                          Review notice for summary
                          judgment response from Matt
 1038    8/9/2018 PMH     Oskowis                                      1.00 $       200.00 N                                                                               $    200.00

                                                                                                                                  This is not block billing.
                                                                                                                                  Nor is it duplicative as
                                                                                                                                  counsel simply continued
                                                                                                                                  to research and draft the
                                                                                                                                  reply memorandum. The
                                                                                                      Block billing. Lacking      alleged duplicates were
                                                                                                      appropriate detail. LRCiv   no charged and have
                          Researched and drafted reply in                                             54.2(e)(2). Duplicate of    been removed from this
 1039   8/10/2018 VF      support of MSJ                               3.20 $       560.00 N          #1020, #1027, #1034, 1037 excel spreadheet.                          $    560.00
                          Review emails from Veronika and                                             Lacking appropriate detail. The description of
 1040   8/10/2018 PMH     respond (2x)                                 0.60 $       120.00 N          LRCiv 54.2(e)(2)            services is adequate.

                          Facts regarding judicata, complaint
                          sufficiency, and parent
 1041   8/10/2018 ADI     communications from the District.            0.40 $       70.00 N                                                                                $     70.00
                          Proofread and made revisions to                                             Lacking appropriate detail. The description of
 1042   8/12/2018 VF      reply to make more concise.                  0.80 $       140.00 N          LRCiv 54.2(e)(2)            services is adequate.                    $    140.00
                                                                                                                                  The alleged duplicate was
                          Proofread and made revisions to                                                                         a no charge and has been
                          reply memorandum, email to AI for                                           Duplicate of no charge      removed from this excel
 1043   8/13/2018 VF      review.                                      0.95 $       166.25 N          #1045                       spread sheet.
                                                                                                                                  The alleged duplicate was
                                                                                                                                  a no charge and has been
                          Review and revise initial draft of                                          Duplicate of no charge      removed from this excel
 1044   8/13/2018 ADI     Reply Brief.                                 0.75 $       131.25 N          #1046                       spread sheet.
                          Proofread and made revisions to
                          reply memorandum based on AI's                                              Lacking appropriate detail. The description of
 1047   8/14/2018 VF      comments                                     2.60 $       455.00 N          LRCiv 54.2(e)(2)            services is adequate.                    $    455.00
                  Time                                                                                                                                  Revised    Revised
Ref # Date        Keeper   Description                             Hours   Amount        Halved Billing Issue Identified      The District's Response Hours        Charge
                                                                                                                              The alleged duplicate was
                                                                                                                              a no charge and has been
                           Review and revise second draft Reply                                   Duplicate of no charge      removed from this excel
 1048    8/14/2018 ADI     Brief with detailed citation checks.        0.80 $   140.00 N          #1048                       spread sheet.
                                                                                                  Lacking appropriate detail. The description of
 1049    8/14/2018 VF      Review and incorporate AI's edits           0.60 $   105.00 N          LRCiv 54.2(e)(2)            services is adequate.                $    105.00
                           Proofread and made additional
                           revisions to reply in support of
 1051    8/15/2018 VF      motion for summary judgment                 1.80 $   315.00 N                                                                           $    315.00
                           Read and edited VF's reply regarding
 1052    8/15/2018 VF      SJM.                                        0.50 $       87.50 N                                                                        $     87.50
                           Telephone conference with PH to
                           discuss reply, made edits and                                                                        Inter‐office
                           revisions based on discussion, review                                  Inter‐office                  communications relating
                           and incorporate AI's revisions to                                      communications should not     to the processing of the
 1053    8/16/2018 VF      reply.                                      1.70 $   297.50 N          be billed.                    case are properly billed.          $    297.50
                                                                                                  Lacking appropriate detail.   The description of
 1054    8/16/2018 PMH     Review and revise                           1.40 $   280.00 N          LRCiv 54.2(e)(2)              services is adequate.
                           Facts regarding entitlement to due
                           process hearings and service minute
 1055    8/16/2018 ADI     calculations.                               0.30 $    52.50 N                                                                           $     52.50
 1058    8/17/2018 PMH     Review final reply                          0.50 $   100.00 N                                                                           $    100.00
                                                                                                  Lacking appropriate detail.   The description of
 1059    8/17/2018 ADI     Finalize Reply Brief.                       0.50 $       87.50 N       LRCiv 54.2(e)(2)              services is adequate.              $     87.50
                                                                                                  Lacking appropriate detail.   The description of
 1060    8/17/2018 VF      Final revisions to reply                    0.50 $       87.50 N       LRCiv 54.2(e)(2)              services is adequate.              $     87.50
                                                                                                  Lacking appropriate detail.   The description of
 1061    9/29/2018 PMH     Review email and update Trish Alley         0.30 $       60.00 N       LRCiv 54.2(e)(2)              services is adequate.
                                                                                                                                The District has
                           Review minute order transferring                                       Excessive, redundant or       discounted this entry to
 1062   10/31/2018 ADI     case to Judge Lanza                         0.20 $       35.00 N       otherwise unnecessary.        .1.                             0.1 $    17.50
                           Read order granting motion for
 1065    2/15/2019 VF      summary judgment                            0.30 $       52.50 N                                                                        $     52.50
                           Review and analyze Order granting
                           summary judgment and
 1066    2/19/2019 ADI     accompanying judgment                       1.00 $   175.00 N                                                                           $    175.00
                           Facts regarding entry of judgment
                           and erroneous termination in its
                           entirety, including District's
 1067    2/19/2019 ADI     Counterclaim.                               0.50 $   87.50 N                                                                            $     87.50

                           Facts investigation regarding styling
                           of claims for attorneys' fees as
 1069    2/20/2019 ADI     Counterclaim against Plaintiff              0.50 $       87.50 N                                                                        $     87.50

                           Review and revise motion to amend
                           judgment in accordance with order
 1070    2/20/2019 ADI     to preserve District's Counterclaim         0.50 $       87.50 N                                                                        $     87.50
                                                                                                  Lacking appropriate detail.   The description of
 1071    2/20/2019 VF      Draft motion to amend judgment              0.40 $       70.00 N       LRCiv 54.2(e)(2)              services is adequate.              $     70.00
                                                                                                  Lacking appropriate detail.   The description of
 1072    2/20/2019 VF      Research on counterclaim                    0.20 $       35.00 N       LRCiv 54.2(e)(2)              services is adequate.
                           Review and incorporate AI's edits
 1073    2/21/2019 VF      into motion to amend                        0.20 $   35.00 N                                                                            $     35.00
                                                                                                                                All of the activities in this
                           Proofread Motion to Amended                                                                          entry relate to the
                           Judgment. Drafted Proposed Order                                                                     finalization of the motion
                           and email to Attorney Fabian. Filed                                                                  to amend judgment and is
                           Motion to proposed order with                                                                        thus not impermissible
 1074    2/21/2019 DL      USDC. Email to judge chambers               0.20 $   21.00 N           Block billing                 block billing.                     $     21.00

                           Review and analyze Court's order
 1075    2/22/2019 ADI     granting motion to amend judgment.          0.20 $       35.00 N                                                                        $     35.00

                           Research on how to proceed with
 1077    2/26/2019 VF      respect to the attorney's fees claim.       0.70 $   122.50 N                                                                           $    122.50

                           Began drafting motion for attorney's                                   Lacking appropriate detail. The description of
 1078    2/26/2019 VF      fees and memorandum in support.             0.60 $   105.00 N          LRCiv 54.2(e)(2)            services is adequate.                $    105.00

                           Review and analyze the applicability
                           of judgment in Federal 4 to
 1079    2/26/2019 ADI     adjudication of issues in Federal 6         0.50 $       87.50 N                                                                        $     87.50

                           Continued research and drafting
                           memorandum in support of motion                                        Lacking appropriate detail. The description of
 1080    2/27/2019 VF      for attorney's fees and costs.              1.90 $   332.50 N          LRCiv 54.2(e)(2)            services is adequate.                $    332.50
                           Review Oskowis deposition for
                           purposes of filing motion for
 1081    2/27/2019 VF      attorney's fees.                            1.00 $   175.00 N                                                                           $    175.00
                 Time                                                                                                                                        Revised   Revised
Ref # Date       Keeper   Description                           Hours    Amount       Halved Billing Issue Identified        The District's Response         Hours     Charge
                          Draft memorandum regarding
                          standards for fee awards against pro
                          se parents and standard for showing
 1082   2/27/2019 ADI     improper purposes                         0.70 $    122.50 N                                                                                 $    122.50
                          Research and facts regarding
                          applicability of Rule 56 to IDEA fee‐
 1083   2/27/2019 ADI     seeking actions.                          0.40 $      70.00 N                                                                                $     70.00

                          Worked on memorandum in support                                      Lacking appropriate detail. The description of
 1085   2/28/2019 VF      of motion for attorney's fees.           1.60 $     280.00 N         LRCiv 54.2(e)(2)            services is adequate.                       $    280.00
                          Review Order in Federal 1 and
                          revised proposed language for fee
 1086   2/28/2019 ADI     application                              0.70 $     122.50 N                                                                                 $    122.50
                          Communications with Plaintiff
                          regarding conferral to discuss
                          settlement in lieu of pursuit of fee
 1087   2/28/2019 ADI     award                                    0.20 $      35.00 N                                                                                 $     35.00
                          Continued draft memorandum in                                        Lacking appropriate detail.   The description of
 1088    3/1/2019 VF      support of attorney's fees               1.20 $     210.00 N         LRCiv 54.2(e)(2)              services is adequate.                     $    210.00
                          Review email from Matthew and                                        Lacking appropriate detail.   The description of
 1089    3/1/2019 VF      respond                                  0.30 $      52.50 N         LRCiv 54.2(e)(2)              services is adequate.
                          Drafted motion for leave to file
                          motion regarding liability for
 1090    3/1/2019 VF      attorney's fees only                     0.30 $      52.50 N                                                                                 $     52.50
                          Proofread Motion for Leave to File                                                                 All of the activities in this
                          Motion. Drafted proposed Order and                                                                 entry relate to the
                          email to Attorney Fabian. Filed                                                                    finalization of a motion
                          Motion and proposed order with                                                                     for filing and is thus not
                          USDC. Emailed motion and proposed                                                                  impermissible block
 1091    3/1/2019 DL      order to judge chambers.                 0.20 $      21.00 N         Block billing                 billing.                                  $     21.00

                          Continued drafting memorandum in                                     Lacking appropriate detail. The description of
 1092    3/4/2019 VF      support of motion for attorney's fees    5.70 $     997.50 N         LRCiv 54.2(e)(2)            services is adequate.                       $    997.50

                          Finalize memorandum in support of
                          motion for Attorney's Fees and Costs                                 Lacking appropriate detail. The description of
 1094    3/5/2019 VF      and supporting documentation.            3.00 $    525.00 N          LRCiv 54.2(e)(2)            services is adequate.                       $    525.00
Total                                                     609           $ 64,883.13                                                                                    $ 54,992.50
